Exhibit 10.50

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential

treatment that has been filed with the Securities and Exchange Commission.

COLLABORATION AGREEMENT

BY AND BETWEEN

AMGEN INC.

AND

GLAXO GROUP LIMITED



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1       DEFINITIONS

   7

2       SCOPE AND GOVERNANCE

   18

Purpose of the Collaboration

   18

Co-Exclusive Appointment

   18

Governance

   18

Decision Making Standards

   18

Membership

   18

Replacement of Members

   19

Establishment of Subcommittees

   19

No Authority to Amend or Modify

   19

Collaboration Oversight Committee

   19

Meetings.

   19

Decision Making

   19

Joint Steering Committee.

   19

Meetings.

   20

Reporting.

   20

Decision Making

   20

Joint Brand Team

   20

Meetings.

   21

Reporting.

   21

Decision Making

   21

Joint Development Committee

   21

Meetings

   22

Reporting

   22

Decision Making

   22

Country Teams

   22

Meetings

   23

Reporting

   23

Decision Making

   23

Patent Coordinators

   23

Alliance Managers

   24

Territorial Expansion

   24

Internal Governance

   24

3       COLLABORATION ACTIVITIES – ALLOCATION AND REPORTING

   24

Allocation of Operational Responsibility.

   24

Country Plans

   25

Designated GSK Activities

   25

Designated Amgen Activities

   25

Collaboration in Commercialization Activities

   25

Amgen Participation Increase and Transition

   25

Participation Increase

   25

Potential Quid

   25

All Sales by Amgen

   26

Training

   26

 

2



--------------------------------------------------------------------------------

Information Concerning Ivory

   26

Public Statements

   26

Ownership

   26

Promotional Materials

   26

Detailing Reports and Audit Rights

   27

Reporting.

   27

Audits

   27

Medical Inquiries and Product Inquiries

   27

Samples

   28

Non-Commercial Activities

   28

Research and Development

   29

Regulatory

   29

Safety

   29

Manufacturing

   29

4       COLLABORATION ACTIVITIES – PERFORMANCE STANDARDS

   30

Collaborative Activities

   30

Diligence and Performance Standards.

   30

Detailing Activities

   31

Minimum Sales Activities

   31

Sales Force Minimum

   31

Sales Force Incentive Compensation

   32

Violation of Laws

   32

Use of Affiliates and Third Party Contractors

   32

Affiliates

   32

Management of Personnel

   32

COGS

   33

5       UP-FRONT PAYMENT AND MILESTONES

   33

Payments by GSK

   33

Up-Front Payment

   33

Milestone Payment

   33

Payment Method.

   33

6       PROFIT/EXPENSE SHARING

   33

Sharing

   33

GSK Costs

   33

Amgen Costs

   34

FTE Rate

   35

Income Taxes

   35

Exchange Rate

   35

Budget and Overruns

   35

Preparation; Updating

   35

Overruns

   36

Ivory Net Revenues

   36

Calculation of Profit (or Loss)

   36

True-up

   36

Calculation of Sales Force Co

   37

Example

   37

 

3



--------------------------------------------------------------------------------

Calculation of Net Revenues

   37

Free Products

   37

Bundled Products

   37

Attribution of Costs

   37

Collaboration Losses

   38

7       PAYMENTS

   38

Appropriate Measure of Value

   38

No Other Compensation

   38

Payment Method

   38

Audits

   38

Blocked Currency

   39

Withholding

   39

VAT

   39

Late Payment

   40

Change in Accounting Periods

   40

8       [*]

  

9       INTELLECTUAL PROPERTY

   40

Invention Ownership

   40

Copyright Ownership; Certain Confidential Information

   40

Joint Ownership

   41

License Grant by Amgen

   41

License Grant by GSK

   41

No Challenge

  

Prosecution and Maintenance

   41

Defense and Settlement of Third-Party Claims

   42

Enforcement.

   42

Patent Term Extensions

   42

Employee Agreements

   43

Trademarks.

   43

Title

   43

Required Use and Compliance

   43

Licenses

   44

To GSK

   44

To Amgen

   44

Respect of Trademarks

   44

Infringement

   44

Community Of Interest

   45

10     REGULATORY AND SAFETY

   45

Regulatory Matters

   45

Regulatory Communication and Filings

   45

Regulatory Meetings

   45

GSK Obligations

   46

Labeling and Packaging Materials

   46

Regulatory and Safety Information

   47

Brand Security and Anti-Counterfeiting

   47

Product Technical Complaints; Recalls; Returns

   47

 

4



--------------------------------------------------------------------------------

Product Technical Complaints

   47

Recalls or Other Corrective Action

   47

Returns

   48

Clinical Trial Register

   48

11     CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES

   48

Confidentiality; Exceptions

   48

Authorized Disclosure

   49

Confidential Treatment of Terms and Conditions

   49

Press Releases

   50

Prior Agreement

   50

Publications and Program Information

   50

Attorney-Client Privilege

   51

Injunctive Relief

   51

Additional Permitted Disclosure

   51

12     REPRESENTATIONS AND WARRANTIES

   51

Mutual Representations and Warranties

   51

Amgen Representations and Warranties

   52

Amgen Covenants

   52

GSK Representations and Warranties

   52

GSK Covenants

   52

Disclaimer of Warranties

   53

Limitation of Liability

   53

Covenants

   53

13     INDEMNIFICATION AND INSURANCE

   53

Indemnity by GSK

   53

Indemnity by Amgen

   54

[*]

   54

Claim for Indemnification

   54

Defense of Third Party Claims

   55

Insurance.

   56

14     TERM AND TERMINATION

   56

Term

   56

Termination for Breach

   56

Termination for Insolvency

   57

Early Termination by Amgen

   57

Termination Discussion

   57

Valid Safety Issue

   57

Failure to Supply

   57

Effects of Expiration or Termination

   58

Accrued Obligations

   58

Promotion Rights; Licenses

   58

Product Data and Amgen Confidential Information

   58

Return of Samples and Materials

   59

Assignment of Filings and Registrations

   59

Survival

   59

Transition

   60

 

5



--------------------------------------------------------------------------------

Tail Payments

   60

No Limitation of Rights

   61

15     CHANGE OF CONTROL

   61

Change of Control of GSK

   61

Change of Control of Amgen

   61

16     MISCELLANEOUS

   61

Affiliates.

   61

Arbitration

   61

Assignment

   62

Choice of Law

   62

Compliance with Applicable Law

   62

Construction.

   62

Counterparts.

   63

Currency

   63

Entire Agreement

   63

Force Majeure

   63

Further Assurances

   63

Headings

   63

No Set-Off

   64

Notices

   64

Relationship of the Parties

   64

Severability

   65

[*]

   65

Third-Party Beneficiaries

   65

Waivers and Modifications

   65

 

6



--------------------------------------------------------------------------------

COLLABORATION AGREEMENT

This Collaboration Agreement (this “Agreement”) is entered into as of the 27th
day of July, 2009 (the “Effective Date”) by and between Amgen Inc., a Delaware
corporation with a place of business at 1 Amgen Center Drive, Thousand Oaks, CA
91320 (“Amgen”) and Glaxo Group Limited, registered in England as company number
305979, doing business as “GlaxoSmithKline” and having its principal office at
Glaxo Wellcome House, Berkley Avenue, Greenford, Middlesex, UB6 0NN, United
Kingdom (“GSK”). Amgen and GSK are sometimes referred to herein individually as
a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Amgen is a biotechnology company that researches, develops,
manufactures and commercializes novel therapeutics to treat grievous illness;

WHEREAS, Amgen has developed the proprietary product Ivory (as defined below)
for the treatment of certain diseases and conditions;

WHEREAS, Amgen and GSK desire to collaborate with respect to the
commercialization of Ivory as set forth in more detail herein;

WHEREAS, Amgen and GSK desire to share certain expenses and revenues with
respect to Ivory as set forth in more detail herein; and

WHEREAS, Amgen and GSK are entering into a separate agreement of even date
herewith whereby GSK will conduct certain activities with respect to Ivory as
specified therein in the Expansion Territory (as defined therein).

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, the Parties agree as follows:

 

1.

DEFINITIONS

 

1.1.

“Affiliate” means, with respect to a Party, any Person which controls, is
controlled by or is under common control with such Party. For purposes of this
Section 1.1, “control” means: (i) in the case of corporate entities, direct or
indirect ownership of fifty percent (50%) or more of the stock or shares
entitled to vote for the election of directors; and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity or income interest therein (or, in each of (i) and (ii), if
applicable, such lesser percentage that is the maximum allowed to be owned by a
foreign corporation in a particular jurisdiction).

 

1.2.

“Agreement” has the meaning set forth in the Preamble.

 

1.3.

“Alliance Manager” has the meaning set forth in Section 2.15 (Alliance Mangers).

 

1.4.

“Allocable Overhead” means overhead costs (including Employment Costs and Third
Party costs) related to the manufacture or support of the manufacturing of a
product (including quality, process development and process improvements).
Allocable Overhead costs are Indirect Costs and include all costs for
supervisory services, occupancy and similar functions and activities customarily
treated as overhead, including costs attributable to: (i) depreciation of or
rent/lease expenses for property, facilities and capital equipment; (ii) company
and facilities management (e.g.,

 

7



--------------------------------------------------------------------------------

  

supervisors, human resources and purchasing); (iii) facilities services,
security, surveillance, environmental protection, utilities, maintenance and
repair (e.g., engineering and production planning); (iv) logistical costs;
(v) finance and accounting support, data processing, legal affairs, training and
information systems services; (vi) insurance (e.g., fire, product liability and
business interruption insurance); (vii) indirect materials, supplies and
consumables; (viii) general services (e.g., telephones, fax, postal services,
copying and office services and equipment, cleaning, health services, and energy
maintenance); (ix) process development (optimization/characterization), process
validation, quality assurance and quality control costs; (x) internal/external
efforts required to complete and submit any regulatory or governmental approval
relating to the manufacture of Ivory or a facility manufacturing Ivory;
(xi) product and inventory losses; and (xii) cycle count adjustments. Allocable
Overhead may be allocated based upon percent of effort, resource utilization or
other reasonable measure. [*].

 

1.5.

“Amgen” has the meaning set forth in the Preamble.

 

1.6.

“Amgen Costs” has the meaning set forth in Section 6.1.2 (Amgen Costs).

 

1.7.

“Amgen Housemarks” means the corporate logo of Amgen, the trademark “Amgen” and
any other related trademark, trade name or service mark (whether registered or
unregistered) containing the word “Amgen” and all intellectual property rights
residing in the foregoing.

 

1.8.

“Amgen’s Patent Attorneys” means Amgen’s in-house patent attorney, [*],
primarily responsible for patent matters with respect to Ivory in the
Collaboration Scope.

 

1.9.

“Amgen Sales Force Costs” means the allocable share of Amgen’s (or its
Affiliates’) sales force costs for sales representatives responsible for
Detailing Ivory in the Collaboration Scope in accordance with this Agreement,
calculated in accordance with Section 6.1.10 (Calculation of Sales Force Costs).

 

1.10.

[*].

 

1.11.

“Applicable Laws” means, individually and collectively, any federal, state,
local, national and supra-national laws, treaties, statutes, ordinances, rules
and regulations, including any rules, regulations, guidance, guidelines or
requirements having the binding effect of law of national securities exchanges,
automated quotation systems or securities listing organizations, Governmental
Authorities, courts, tribunals, agencies other than Governmental Authorities,
legislative bodies and commissions that are in effect from time to time during
the Term and applicable to a particular activity hereunder.

 

1.12.

“Assisting Party” has the meaning set forth in Section 13.5 (Defense of Third
Party Claims).

 

1.13.

“Audited Party” has the meaning set forth in Section 7.4 (Audits).

 

1.14.

“Auditing Party” has the meaning set forth in Section 7.4 (Audits).

 

1.15.

“Brand Book” means the Product Trademark usage and style guide for Ivory
established and updated from time-to-time by the JBT.

 

8



--------------------------------------------------------------------------------

1.16.

“Brand Plan” means the brand plan for Ivory established by the JBT.

 

1.17.

“Bundle” means Ivory sold together with another pharmaceutical compound for a
single price.

 

1.18.

“Change of Control” means: (i) the acquisition, directly or indirectly, by any
person, entity or “group” (within meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by means of a
transaction or series of related transactions, of (a) beneficial ownership of
fifty percent (50%) or more of the outstanding Voting Securities of a Party (or
the surviving entity, as applicable, whether by merger, consolidation,
reorganization, tender offer or other similar means), or (b) all, or
substantially all, of the assets of a Party and its Affiliates; or (ii) any
consolidation or merger of a Party with or into any Third Party, or any other
corporate reorganization involving a Third Party, in which those persons or
entities that are stockholders of the Party immediately prior to such
consolidation, merger or reorganization (or prior to any series of related
transactions leading up to such event) own fifty percent (50%) or less of the
surviving entity’s voting power immediately after such consolidation, merger or
reorganization.

 

1.19.

“Change of Control Notice” has the meaning set forth in Section 15.2 (Change of
Control of Amgen).

 

1.20.

“COGS” means the Standard Cost for Ivory adjusted to reflect the sum of actual
Direct Costs and Indirect Costs for the Inventory Layer from which such Ivory
was taken less, to the extent not previously deducted, net non-refundable taxes
or duties and distribution and warehousing costs. COGS will be calculated
consistently with other products and in accordance with GAAP.

 

1.21.

“Collaboration [*]” has the meaning set forth in Section 14.11.3.

 

1.22.

“Collaboration Budget” has the meaning set forth in Section 2.10 (Joint Steering
Committee).

 

1.23.

“Collaboration Field” means the use of Ivory in any Collaboration SKU (including
60mg Collaboration SKU presentations) for the treatment, palliation or
prevention of one (1) or more of the following diseases and conditions in
humans: (i) post-menopausal osteoporosis; (ii) glucocorticoid induced
osteoporosis; and (iii) male osteoporosis. The Collaboration Field does not
include the Excluded Field.

 

1.24.

“Collaboration Losses” has the meaning set forth in Section 6.5 (Collaboration
Losses).

 

1.25.

“Collaboration Review Committee” or “CRC” means the committee established to
resolve issues in accordance with Article 2 (Scope and Governance).

 

1.26.

“Collaboration Profit (Loss)” has the meaning set forth in Section 6.1.8
(Calculation of Profit (or Loss)).

 

1.27.

“Collaboration Scope” means the Collaboration Field in the Collaboration
Territory.

 

1.28.

“Collaboration SKUs” means those SKUs pursued by Amgen and labeled for use for
the treatment, palliation or prevention of one (1) or more of the following
diseases and conditions in the Collaboration Territory in humans:
(i) post-menopausal osteoporosis; (ii) glucocorticoid induced osteoporosis; and
(iii) male osteoporosis.

 

9



--------------------------------------------------------------------------------

1.29.

“Collaboration Territory” means those countries set forth on the Collaboration
Territory Schedule and any country added pursuant to Section 2.16 (Territorial
Expansion).

 

1.30.

“Collaboration Territory R&D Costs” means those costs incurred by or on behalf
of either Party or its Affiliates in connection with research and development of
Ivory in accordance with the Development Plan in the Collaboration Field for the
primary benefit of the Collaboration Territory (including the costs of Phase IV
Trials undertaken in the Collaboration Field for the benefit of the
Collaboration Territory); provided, that, notwithstanding anything to the
contrary in this Agreement, Collaboration Territory R&D Costs will exclude the
costs of all of Amgen’s internal FTEs that are involved in the conduct of
research and development, which will be deemed Qualified Amgen R&D Costs.

 

1.31.

“Commercially Reasonable Efforts” means, with respect to activities of a Party
related to Ivory under this Agreement, the efforts and resources typically used
by that Party (or, if a Party does not engage in that activity for other
products or compounds, by biotechnology and/or pharmaceutical companies that are
similar in size and financial resources to such Party) in the conduct of such
activities with respect to products of comparable market potential, taking into
account all relevant factors including, as applicable, stage of development,
efficacy and safety relative to competitive products in the marketplace, actual
or anticipated Governmental Authority approved labeling, the nature and extent
of market exclusivity (including patent coverage and regulatory exclusivity),
cost and likelihood of obtaining Regulatory Approval, and actual or projected
profitability. For purposes of clarity, Commercially Reasonable Efforts will be
determined on a country-by-country basis within the Collaboration Territory, and
it is anticipated that the level of effort may be different for different
countries and may change over time, reflecting changes in the status of Ivory
and the country(ies) involved.

 

1.32.

“Contract Interest Rate” means the [*] effective for the date that payment was
due, as published by The Wall Street Journal, Eastern U.S. Edition, on the date
such payment was due (or, if unavailable on such date, the first date thereafter
on which such rate is available), or, if lower, the maximum rate permitted by
Applicable Law.

 

1.33.

“Copyright” means all right, title, and interest in and to all copyrightable
works and any copyright registration or corresponding legal right.

 

1.34.

“Country Plans” has the meaning set forth in Section 3.2 (Country Plans).

 

1.35.

“Country Team” means one of the teams overseeing commercialization of Ivory in
the Collaboration Field in a given country (or countries) within the
Collaboration Territory in accordance with Article 2 (Scope and Governance).

 

1.36.

“Designated GSK Activities” means those activities for which GSK is responsible
pursuant to Section 3.1 (Allocation of Operational Responsibilities) or 3.3
(Designated GSK Activities).

 

1.37.

“Defending Party” has the meaning set forth in Section 13.5 (Defense of Third
Party Claims).

 

1.38.

“Detail” means an interactive face-to-face visit by a sales representative with
a medical professional having prescribing authority or who is able to influence
prescribing

 

10



--------------------------------------------------------------------------------

decisions, within the target audience during which approved uses, safety,
effectiveness, contraindications, side effects, warnings and/or other relevant
characteristics of a pharmaceutical product are discussed in an effort to
increase prescribing preferences of a pharmaceutical product for its approved
uses. Detail includes First Position Details, Second Position Details and Other
Details. Activities conducted by medical support staff (such as medical science
liaisons) will not constitute Details. E-details, activities conducted at
conventions or similar gatherings and activities performed by market development
specialists, managed care account directors and other personnel not performing
face-to-face sales calls or not specifically trained with respect to a
pharmaceutical product will not constitute Details. “Detailing” means the act of
performing Details and to “Detail” mean to perform Details.

 

1.39.

“Detail Report” has the meaning set forth in Section 3.11.1 (Reporting).

 

1.40.

“Development Budget” means the budget applicable to the Development Plan. The
Development Budget applicable to the Initial Development Plan (the “Initial
Development Budget”) is attached hereto as the Development Budget Schedule.

 

1.41.

“Development Plan” means the plan established by the JDC covering: (i) the
research and development (including Phase IV Trials) of Ivory in the
Collaboration Field for (a) the primary benefit of one (1) or more countries or
regions in the Collaboration Territory, or (b) if not for the primary benefit of
one (1) or more countries or regions in the Collaboration Territory, then
otherwise useful to the Collaboration Scope; (ii) the preparation and submission
of Regulatory Filings; and (iii) the obtaining, maintenance or expansion of
Regulatory Approvals of Ivory in the Collaboration Scope. The initial
Development Plan (the “Initial Development Plan”) covering calendar years 2009
through 2012 is attached hereto as the Development Plan Schedule, and will be
reviewed and updated by the JDC on an annual basis or more frequently as agreed
by the Parties. For the avoidance of doubt, information contained in the Initial
Development Plan covering January 1, 2009 through the Effective Date is provided
for informational purposes only, and is not intended to create any obligations
on GSK with respect to such development during such period, including the
obligation to pay or share any costs associated with such development for such
period.

 

1.42.

“Direct Costs” means all costs incurred by or on behalf of Amgen and/or its
Affiliates for resources and rights directly associated with the manufacture of
Ivory, including raw materials and finishing supplies used to manufacture Ivory,
payments to subcontractors with respect to the manufacture of Ivory, payments
(including royalties) to Third Parties for rights used in the manufacture of
Ivory, and Employment Costs for personnel directly involved in any aspect of
manufacturing Ivory such as equipment operators, line mechanics, set up
mechanics and material handlers to supply the line.

1.43.

[*]

 

1.44.

[*]

 

1.45.

[*]

 

1.46.

[*]

 

1.47.

“Effective Date” has the meaning set forth in the Preamble.

 

1.48.

“EMEA” means the European Medicines Agency, and any successor agency thereto.

 

11



--------------------------------------------------------------------------------

1.49.

“Employment Costs” means all actual costs incurred by or on behalf of a Party
and/or its Affiliates with respect to any employee.

 

1.50.

“Excluded Field” means the use of Ivory for any purpose outside the
Collaboration Field, including veterinary or diagnostic purposes, and including
the use of Ivory for the treatment, palliation or prevention of the following
diseases and conditions in humans: (i) bone metastases; (ii) bone loss induced
by cancer therapy or hormone ablation therapy; and (iii) cancer-related bone
damage.

 

1.51.

“Excluded Territory” means the United States of America, Canada, Japan, Bahrain,
Jordan, Kuwait, Oman, Qatar, Egypt, Morocco, Tunisia, Algeria, Libya, Saudi
Arabia, Turkey, the United Arab Emirates and any other country not included
within the Expansion Territory (as defined in the Expansion Agreement) and, with
respect to each of the foregoing, the territories and possessions thereof.

 

1.52.

“Expansion Agreement” means the agreement entered into between the Parties of
even date herewith, pursuant to which Amgen grants GSK certain rights with
respect to Ivory in the Expansion Territory (as defined in the Expansion
Agreement).

 

1.53.

“First Position Detail” means a Detail in which the applicable pharmaceutical
product is Detailed before any other product and the predominant portion of time
is devoted to the Detailing of such pharmaceutical product.

 

1.54.

“For Cause Audit” has the meaning set forth in Section 3.14.4 (Manufacturing).

 

1.55.

“FTE” means, with respect to a person (other than an employee that Details
Ivory), the equivalent of the work of one (1) employee full time for one
(1) year (consisting of at least a total of 45.5 weeks or 1,820 hours per year
(excluding vacations and holidays)). Overtime, and work on weekends, holidays
and the like will not be counted with any multiplier (e.g., time-and-a-half or
double time) toward the number of hours that are used to calculate the FTE
contribution. For an employee that Details Ivory, FTEs will be calculated as set
forth in Section 6.1.10 (Calculation of Sales Force Costs).

 

1.56.

“FTE Rate” means, with respect to a particular type of employee and geography,
for the period commencing on the Effective Date until such time as the JSC
agrees otherwise, the fully-burdened amount set forth on the FTE Rate Schedule
per full-time employee per year (as of the Effective Date), which rate will be
increased by [*] of the then-current FTE Rate on January 1 of 2010 and each
subsequent calendar year. For the avoidance of doubt, the JSC may agree to
continue to use the rates set forth in the FTE Rate Schedule or to use different
rates, which may be higher or lower than those set forth in the FTE Rate
Schedule. The FTE Rate Schedule will be updated in writing to reflect any such
agreement of the JSC.

 

1.57.

“GAAP” means the then current generally accepted accounting principles in the
United States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles in the United States, in each case consistently
applied.

 

1.58.

“GDP” means the applicable provisions governing distribution of medicinal
products for human use, including European Commission Directive
(2003/94/EC) (principles and guidelines of good manufacturing practice in
respect of medicinal products for human use and investigational medicinal
products for human use), European

 

12



--------------------------------------------------------------------------------

Commission Guidelines (94/C 63/03) (the Guidelines on Good Distribution Practice
of Medicinal Products for Human Use), European Commission Directive
(2001/83/EC)(relating to medicinal products for human use) and any applicable
local guidelines in respect of good distribution practice for pharmaceutical
products, in each case, as amended.

 

1.59.

“GMP” means practices with respect to the manufacture of Ivory as required by
the following: (i) if Ivory will be supplied to any jurisdiction adopting the
International Conference on Harmonisation Guidelines other than the European
Union (which is addressed below), ICHQ7 Good Manufacturing Practice Guidance for
Active Pharmaceutical Ingredients, (ii) if the site of manufacture of Ivory is
within the European Union or will be supplied to a country within the European
Union, the principles and guidelines of Good Manufacturing Practices for
medicinal products as defined within European Commission Directive 2003/94/EC
and associated European Union Guidelines to Good Manufacturing Practice,
(iii) if the site of manufacture is in the United States of America, provisions
of 21 C.F.R. parts 210 and 211, or (iv) if Ivory will be supplied to any other
country not falling within (i)-(iii) above, then the requirements shall be no
more onerous than the requirements set out in (i)-(iii) above. “ICHQ7” means the
ICH Harmonised Tripartite Guideline, Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients Q7, as amended from time to time.

 

1.60.

“Governmental Authority” means any government or supranational administrative
agency, commission or other governmental or supranational authority, body or
instrumentality, or any federal, state, local, domestic or foreign governmental
or supranational regulatory body.

 

1.61.

“GSK” has the meaning set forth in the Preamble.

 

1.62.

“GSK Costs” has the meaning set forth in Section 6.1.1 (GSK Costs).

 

1.63.

“GSK Housemarks” means the corporate logo of GSK, the trademarks “GSK”,
“GlaxoSmithKline” and any other related trademark, trade name or service mark
(whether registered or unregistered) containing the word “GlaxoSmithKline” and
intellectual property rights residing in the foregoing.

 

1.64.

“GSK Inventions” means any Invention made solely by GSK or its Affiliates (and
not jointly with Amgen or any of its Affiliates) during the Term in the course
of performing the activities contemplated hereunder that relates substantially
to the composition of matter, formulation or use of Ivory.

 

1.65.

“GSK Sales Force Costs” means the allocable share of GSK’s (and/or its
Affiliates’) costs for sales representatives responsible for Detailing Ivory in
the Collaboration Scope in accordance with this Agreement, calculated in
accordance with Section 6.1.10 (Calculation of Sales Force Costs).

 

1.66.

“IFRS” means the then current International Financial Reporting Standards,
consistently applied.

 

1.67.

“Indirect Costs” means Allocable Overhead and Employment Costs attributed to the
manufacture and supply of Ivory, and not included in the definition of Direct
Costs.

 

13



--------------------------------------------------------------------------------

1.68.

“Infringement Claim” has the meaning set forth in Section 9.7 (Defense and
Settlement of Third Party Claims of Infringement).

 

1.69.

“Invention” means any idea, concept, discovery, invention, improvement or trade
secret.

 

1.70.

“Inventorship Margin” means: (i) [*] with respect to calendar year Ivory Net
Revenues in an amount less than or equal to [*]; (ii) [*] with respect to
calendar year Ivory Net Revenues in an amount over [*] up to and including [*];
and (iii) [*] with respect to calendar year Ivory Net Revenues greater than [*].

 

1.71.

“Inventory Layer” means all amounts of Ivory manufactured at a specific site
during a given calendar year.

 

1.72.

“ISS” means a clinical study or research study initiated and conducted by an
individual not employed by or on the behalf of a Party.

 

1.73.

“Ivory” means Amgen’s proprietary antibody, denosumab.

 

1.74.

“Ivory Intellectual Property” means any Invention, Know-How, Patents, Product
Trademark, trademark application, electronic media registrations (including
domain names, usernames, websites, blogs and the like), or Copyright owned or
controlled by Amgen or its Affiliates that is related to Ivory in the
Collaboration Scope.

 

1.75.

“Ivory Net Revenues” means: (i) the aggregate of the gross invoiced sales prices
for Ivory that is sold or transferred for value by Amgen or its Affiliates to
Third Parties in the Collaboration Territory and used in the Collaboration
Scope, minus the following amounts incurred or paid (each as recognized by GAAP
and each to the extent not already deducted when calculating COGS) by Amgen or
its Affiliates with respect to such sales or transfers for value (regardless of
the period in which such amounts are incurred or paid):

 

  1.75.1.

trade, cash, prompt payment and/or quantity discounts;

 

  1.75.2.

payments to government agencies, returns, refunds, allowances, rebates and
chargebacks;

 

  1.75.3.

retroactive price reductions applicable to sales of Ivory;

 

  1.75.4.

fees paid to distributors, wholesalers, selling agents (excluding any sales
representatives of a Party or any of its Affiliates), group purchasing
organizations and managed care entities;

 

  1.75.5.

the standard inventory cost (actual acquisition or manufacture cost) of devices
used for dispensing or administering Ivory which are shipped with the Ivory and
included in the gross invoiced sales prices;

 

  1.75.6.

credits or allowances for product replacement, whether cash or trade;

 

  1.75.7.

any tax, tariff, duty or governmental charge levied on the sales, transfer,
transportation or delivery of Ivory (including any tax such as a value added or
similar tax or government charge), other than franchise or income tax of any
kind whatsoever;

 

  1.75.8.

[*];

 

14



--------------------------------------------------------------------------------

  1.75.9.

[*]; and

 

  1.75.10.

any import or export duties or their equivalent borne by the relevant seller;

plus (ii) any Recoveries made pursuant to Section 9.8 (Enforcement).

 

1.76.

“Ivory Patent and Trademarks” has the meaning set forth in Section 9.6
(Prosecution and Maintenance).

 

1.77.

“Joint Brand Team” or “JBT” means the joint brand team established pursuant to
Article 2 (Scope and Governance).

 

1.78.

“Joint Claim” has the meaning set forth in Section 13.5 (Defense of Third Party
Claims).

 

1.79.

“Joint Development Committee” or “JDC” means the development committee
established pursuant to Article 2 (Scope and Governance).

 

1.80.

“Joint Invention” has the meaning set forth in Section 9.1 (Invention
Ownership).

 

1.81.

“Joint Steering Committee” or “JSC” means the steering committee established
pursuant to Article 2 (Scope and Governance).

 

1.82.

[*].

 

1.83.

“Know-How” means all tangible and intangible techniques, information,
technology, practices, trade secrets, Inventions (whether patentable or not),
methods, processes, knowledge, know-how, conclusions, skill, experience, test
data and results (including pharmacological, toxicological, manufacturing, and
clinical test data and results), analytical and quality control data, results or
descriptions, software and algorithms, including works of authorship and
Copyrights. Know-How does not include Patents.

 

1.84.

“Other Detail” means any Detail other than a First Position Detail or a Second
Position Detail.

 

1.85.

“Party” or “Parties” has the meaning set forth in the Preamble.

 

1.86.

“Patent Coordinator” means those employees of each of the Parties appointed
pursuant to Section 2.14 (Patent Coordinators) to serve as each such Party’s
primary liaison with the other Party on matters relating to intellectual
property as described in this Agreement.

 

1.87.

“Patents” means the issued patents and pending patent applications (including
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, refilings, substitutions, continuations, continuations-in-part,
divisions, renewals, all letters patent granted thereon, and all reissues,
re-examinations and patent term extensions thereof, and all international or
foreign counterparts of any of the foregoing (including supplemental protection
certificates, patents of addition and the like).

 

1.88.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, “group” as defined in Section 13(d)(3) of the Exchange Act,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.

 

15



--------------------------------------------------------------------------------

1.89.

“Phase IV Trial” means any clinical study initiated in the Collaboration
Territory following the first Regulatory Approval for Ivory in the Collaboration
Scope for the indication being studied. Phase IV Trials may include
epidemiological studies, modeling and pharmacoeconomic studies, ISS and
post-marketing surveillance studies.

 

1.90.

“Product Trademarks” means the trademark “Prolia™,” any other related trademark,
trade name or service mark (whether registered or unregistered) containing the
word “Prolia™,” and any other trademark, trade name or service mark (whether
registered or unregistered) selected by the JBT for use on, with, or to refer to
Ivory (other than Amgen Housemarks and GSK Housemarks, as applicable) in the
Collaboration Territory during the Term, and all intellectual property rights
residing in the foregoing.

 

1.91.

“Promotional Materials” has the meaning set forth in Section 3.10 (Promotional
Materials).

 

1.92.

“Prosecution and Maintenance” means the preparation, filing, and prosecution of
patent applications and maintenance of patents, as well as re-examinations and
reissues with respect to such patents, together with the conduct of
interferences and the defense of oppositions with respect to such patent
application or patent; and “Prosecute and Maintain” has the correlative meaning.

 

1.93.

“Qualified Amgen R&D Costs” means those costs incurred by or on behalf of Amgen
or its Affiliates in connection with research and development of Ivory useful to
the Collaboration Scope, but excluding: (i) Collaboration Territory R&D Costs;
and (ii) any costs applicable to the research and development of Ivory for the
sole benefit of one (1) or more countries or regions in the Excluded Territory
or Expansion Territory and not useful in the Collaboration Scope. “Qualified
Amgen R&D Costs” will include the costs of all of Amgen’s internal FTEs that are
involved in the conduct of development of Ivory in the Collaboration Field,
regardless of whether directed to the Collaboration Territory or countries
outside the Collaboration Territory (including the Expansion Territory and/or
the Excluded Territory). Such FTE costs will not be included in Collaboration
Territory R&D Costs.

 

1.94.

“Recoveries” means all monies received by Amgen from a Third Party in connection
with the final, non-appealable judgment (or judgment with respect to which the
time period for appeal has expired), award or settlement of any enforcement with
respect to any Ivory Intellectual Property, to the extent such judgment, award
or settlement pertains to activities within the Collaboration Scope.

 

1.95.

“Regulatory Approval” means a product-specific approval from a Governmental
Authority necessary for the research, development, manufacture, distribution,
pricing, reimbursement, marketing or sale of Ivory.

 

1.96.

“Regulatory Filing” means any filing with any Governmental Authority with
respect to the research, development manufacture, distribution, pricing,
reimbursement, marketing or sale of Ivory.

 

1.97.

“Remediation Plan” has the meaning set forth in Section 14.2.2.

 

16



--------------------------------------------------------------------------------

1.98.

[*]

 

1.99.

[*]

 

1.100.

“Routine Audit” has the meaning set forth in Section 3.14.4 (Manufacturing).

 

1.101.

“Rules” has the meaning set forth in Section 16.2 (Arbitration).

 

1.102.

“Sales Forecast” means the sales forecast set forth in the Sales Forecast
Schedule.

 

1.103.

“Samples” has the meaning set forth in Section 3.13 (Samples).

 

1.104.

“Second Position Detail” means a Detail in which the applicable pharmaceutical
product is Detailed in the second position (i.e., no more than one (1) other
product is presented to or discussed with the healthcare professional before
Ivory) and the second most predominant portion of time is devoted to the
Detailing of such pharmaceutical product.

 

1.105.

“Segregate” means, with respect to two (2) programs: (i) [*] (whether employees,
consultants, Third Party contractors or otherwise and whether or not located
within the [*] (for the purposes of this Section 1.105, “Personnel”)) [*];
(ii) to ensure that [*] and vice versa; (iii) to ensure that [*] and vice versa;
and (iv) from time-to-time, upon the reasonable request of the other Party, to
provide information requested relating to the foregoing items (i) through (iii),
and to reasonably cooperate to enable the other Party to verify that such
restrictions are in place and sufficient to achieve the foregoing. For clarity,
[*] as set forth herein.

 

1.106.

“Special Meeting” has the meaning set forth in Section 14.2.2.

 

1.107.

“Standard Costs” means, with respect to a Collaboration SKU, standard cost for
the Inventory Layer from which such Collaboration SKU was taken, as reflected in
Amgen’s accounting records at the time such Collaboration SKU is sold. Such
Standard Cost, calculated annually for the period commencing January 1 and
ending December 31 of the same year, is the sum of estimated Direct and Indirect
Costs for Ivory produced as of such date of sale.

 

1.108.

[*]

 

1.109.

[*]

 

1.110.

“Taxes” means any tax, excise or duty, other than taxes upon income.

 

1.111.

“Term” means the period commencing on the Effective Date and ending upon [*],
unless and until sooner terminated pursuant to any provision of this Agreement.

 

1.112.

“Third Party” means any Person that is not a Party, or an Affiliate of a Party.

 

1.113.

“Third Party Claim” means any claim, action, lawsuit, or other proceeding
brought by any Third Party. [*]

 

1.114.

“VAT” means the tax imposed by Council Directive 2006/112/EC of the European
Community and any national legislation implementing that directive together with
legislation supplemental thereto and in particular, in relation to the United
Kingdom, the tax imposed by the Value Added Tax Act of 1994 or other tax of a
similar nature imposed in other countries in the Collaboration Territory instead
of or in addition to value added tax.

 

17



--------------------------------------------------------------------------------

1.115.

“Voting Securities” means securities entitled to be voted generally or in the
election of directors of a Person.

 

2.

SCOPE AND GOVERNANCE

 

2.1.

Purpose of the Collaboration. The purpose of the collaboration is for the
Parties to collaborate in the commercialization of Ivory in the Collaboration
Scope and for the Parties to share in certain costs and revenues related to
Ivory, all as described in more detail herein.

 

2.2.

Co-Exclusive Appointment. Subject to the terms and conditions of this Agreement,
Amgen hereby retains GSK on a co-exclusive basis with Amgen to Detail Ivory in
the Collaboration Scope and to conduct the Designated GSK Activities.

 

2.3.

Governance. With respect to the Collaboration Scope, the collaboration will be
governed by: (i) the CRC, which will be responsible for the resolution of issues
within the collaboration that cannot be resolved by the JSC; (ii) the JSC, which
will be responsible for oversight of the collaboration; (iii) the JBT, which
will be responsible for developing the Brand Plan for Ivory within the
Collaboration Scope; (iv) a Country Team for each country within the
Collaboration Territory (provided that one (1) Country Team may oversee more
than one (1) country (e.g., Benelux countries)); (v) the JDC, which will be
responsible for establishing the Development Plan and discussing the activities
to be conducted thereunder; and (vi) the Patent Coordinators responsible for
intellectual property issues as set forth herein. All such committees and teams
(the terms committee and team being used interchangeably herein) will be formed
promptly following the Effective Date. Each such committee and team will oversee
the activities undertaken by the Parties in the Collaboration Scope within the
scope of authority of such committee or team, including monitoring progress
against plans and outlining how Parties will collaborate in the conduct of such
activities. It is expected that the committees and teams will develop plans and
strategies assigned to it in a collaborative manner and will serve as a forum
for discussion of and input into such plans and strategies.

 

2.4.

Decision Making Standards. The decisions made and actions taken by the CRC, JSC,
JBT, JDC, Country Teams and Patent Coordinators will be made with the interests
of both Parties (including the Parties’ interests in the collaboration) (as
presented to such committee or team) duly considered in good faith. Subject to
the terms of this Agreement and Applicable Law, the decisions of such teams and
committees will be made in accordance with the discretion and business judgment
of the members thereof.

 

2.5.

Membership. Each of the JSC, JBT and JDC will be comprised of three (3) members
appointed by Amgen, and three (3) members appointed by GSK (or such other number
of members as agreed in writing by the Parties). The JSC, JBT and JDC will each
be led by two (2) co-chairs, one (1) appointed by each of the Parties. Each
Country Team will be comprised of four (4) members appointed by Amgen, and four
(4) members appointed by GSK (or other number of members as agreed in writing by
the Parties). The CRC will be comprised of one (1) member appointed by each of
the Parties, and such members initially will be the President of
Pharmaceuticals, Europe (or his or her designee) for GSK and Executive
Vice-President, Global Commercial Operations (or

 

18



--------------------------------------------------------------------------------

his or her designee) for Amgen. Each Party will ensure that the committee
members appointed by it have the appropriate level of seniority and
decision-making authority commensurate with the responsibilities of the
committee to which they are appointed.

 

2.6.

Replacement of Members. Each Party will have the right to replace its committee
members by written notice to the other Party. In the event any committee member
becomes unwilling or unable to fulfill his or her duties hereunder, the Party
that appointed such member will promptly appoint a replacement by written notice
to the other Party.

 

2.7.

Establishment of Subcommittees. Each committee will have the right to establish
subcommittees or working teams with respect to issues within its area of
responsibility as it sees fit (e.g., pricing, manufacturing or operations). Each
Country Team will have the right to establish a local operations team to
facilitate the performance of its responsibilities.

 

2.8.

No Authority to Amend or Modify. Notwithstanding anything herein to the
contrary, no committee will have any authority to amend, modify or waive
compliance with this Agreement.

 

2.9.

Collaboration Review Committee. The CRC will be responsible for resolving any
issues within the collaboration that cannot be resolved by the JSC.

 

  2.9.1.

Meetings. The CRC will meet as requested by the JSC to resolve unresolved
issues, via teleconference or videoconference or as otherwise agreed by the
Parties. Each Party will be responsible for its own expenses relating to such
meetings. As appropriate, other employee representatives of the Parties may
attend CRC meetings as nonvoting participants, but no Third Party personnel may
attend unless otherwise agreed by the Parties. All CRC meetings must have all
members in attendance.

 

  2.9.2.

Decision Making. The CRC will make decisions by consensus with each Party having
one vote. In the event of a deadlock the decision will be made by the member
appointed to the CRC by Amgen.

 

2.10.

Joint Steering Committee. The JSC will be responsible for overseeing the
collaboration, including the commercialization of Ivory in the Collaboration
Scope generally. The JSC will be a forum for: (i) discussing commercialization
strategy; (ii) approving the Brand Plan established by the JBT; (iii) reviewing
the allocation of operational responsibility between the Parties set forth in
the Country Plans; (iv) allocating operational responsibility between the
Parties for activities that are applicable to the Collaboration Scope as a whole
(i.e. that are not country-specific); (v) developing and updating a rolling
three (3) year Sales Forecast and supply forecast; (vi) developing and updating
the expense budget (expressed in U.S. Dollars, unless otherwise agreed by the
Parties) for commercialization activities to be undertaken pursuant to the
collaboration based upon the Brand Plan and Country Plans (the “Collaboration
Budget”); (vii) reviewing and approving the draft pricing and access plan
proposed by the JBT; (viii) reviewing the Standard Costs of Ivory on an annual
basis and additionally if and when the Standard Costs exceed, or are expected to
exceed, the expected Standard Costs by [*] or more; (ix) discussing sourcing
matters related to the manufacture of

 

19



--------------------------------------------------------------------------------

  

Ivory, including: (a) to what extent Third Parties will be used to manufacture
Ivory for the Collaboration Scope and any material changes to the arrangement
with such Third Party manufacturer(s) in advance of implementation of such
changes; and (b) methodology of allocating Inventory Layers to the Collaboration
Scope; (x) discussing adequacy of supply of Ivory for the Collaboration Scope in
connection with then-current forecasts and any occurrence that may require a For
Cause Audit as provided in Section 3.14.4 (Manufacturing), (xi) agreeing to an
amended FTE Rate Schedule, and (xii) discussing regulatory matters. The JSC will
conduct its activities in consultation and/or cooperation with the JDC with
respect to those matters that such committees determine appropriate, including
regulatory matters and the usefulness of development to the commercial potential
of Ivory in the Collaboration Scope.

 

  2.10.1.

Meetings. The JSC will meet quarterly, via teleconference or videoconference or
otherwise (with at least two (2) meetings per calendar year being in person), or
as otherwise agreed by the Parties. Any in-person meetings will be held on an
alternating basis between GSK’s and Amgen’s European headquarters, unless
otherwise agreed by the Parties. Each Party will be responsible for its own
expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend JSC meetings as nonvoting
participants, but no Third Party personnel may attend unless otherwise agreed by
the Parties. Each Party may also call for special meetings of the JSC as
reasonably required to resolve particular matters requested by such Party by at
least ten (10) business days prior written notice to the co-chair appointed by
the other Party. All JSC meetings must have at least one (1) member appointed by
each Party in attendance.

 

  2.10.2.

Reporting. Each Party will keep the JSC fully and promptly informed of progress
and results of activities in the Collaboration Scope for which it is responsible
or that it is permitted to conduct hereunder through its members on the JSC and
as otherwise provided herein. Each Party will fully inform the JSC with respect
to its activities in the Collaboration Scope undertaken pursuant to this
Agreement as reasonably requested by any member thereof. Notwithstanding the
foregoing, Amgen will have no obligation to provide proprietary manufacturing
information to GSK through any committee or otherwise.

 

  2.10.3.

Decision Making. The JSC will make decisions by consensus with each Party having
one vote. In the event of a deadlock on an issue, the decision will made by the
members of the JSC appointed by Amgen, provided that the members appointed by
either Party will have the right to require that such issue be escalated to the
CRC for determination. Notwithstanding the foregoing, in the event of a decision
on any matter that requires exigent action pursuant to Applicable Law or to
prevent a material adverse effect on Ivory or a Party, the members of the JSC
appointed by Amgen will have the right to make an interim decision pending CRC
determination.

 

2.11.

Joint Brand Team. The JBT will be responsible for developing specified plans and
overseeing specified commercial activities relating to Ivory in the
Collaboration Scope generally. The JBT will be a forum for discussing,
developing, and agreeing upon the

 

20



--------------------------------------------------------------------------------

  

Brand Plan for submission to the JSC for approval. The JBT’s responsibilities
will include: (i) cross-functional, collaborative development and updating of
the Brand Plan including strategies and tactics at the regional level;
(ii) consolidation of expense and Sales Forecasts from the country level;
(iii) developing and updating a draft pricing and access plan for JSC approval;
(iv) tactical alignment of commercialization activities with expense budget
allocations; and (v) core message element development, updating and
communication to the Country Teams. The JBT will conduct its activities in
consultation and/or cooperation with the Country Teams with respect to those
matters that such teams determine appropriate.

 

  2.11.1.

Meetings. The JBT will meet monthly, via teleconference or videoconference or
otherwise (with at least four (4) meetings per calendar year being in person),
or as otherwise agreed by the Parties. Any in-person meetings will be held on an
alternating basis between GSK’s and Amgen’s European headquarters, unless
otherwise agreed by the Parties. Each Party will be responsible for its own
expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend JBT meetings as nonvoting
participants, but no Third Party personnel may attend unless otherwise agreed by
the Parties. Each Party may also call for special meetings of the JBT as
reasonably required to resolve particular matters requested by such Party by at
least ten (10) business days prior written notice to the co-chair appointed by
the other Party. All JBT meetings must have at least one (1) member appointed by
each Party in attendance.

 

  2.11.2.

Reporting. Each Party will keep the JBT fully and promptly informed of progress
and results of activities in the Collaboration Scope for which it is responsible
or that it is permitted to conduct hereunder through its members on the JBT and
as otherwise provided herein. Each Party will fully inform the JBT with respect
to its activities in the Collaboration Scope undertaken pursuant to this
Agreement as reasonably requested by any member thereof.

 

  2.11.3.

Decision Making. The JBT will make decisions by consensus with each Party having
one vote. In the event of a deadlock, the decision will be made by the members
of the JBT appointed by Amgen, provided that the members appointed by either
Party will have the right to require that such issue be escalated to the JSC for
determination. In the event of a decision on a matter that requires exigent
action pursuant to Applicable Law or to prevent a material adverse effect on
Ivory or a Party, the members of the JBT appointed by Amgen will have the right
to make an interim decision pending JSC determination.

 

2.12.

Joint Development Committee. The JDC will be responsible for updating the
Development Plan and the Development Budget, reviewing clinical protocols for
studies to be conducted under the Development Plan, and overseeing the conduct
and progress of the activities set forth in the Development Plan including
regulatory matters. In addition to the foregoing, the JDC will discuss
development to be undertaken by Amgen outside the Collaboration Scope to the
extent either Party reasonably believes such development is reasonably likely to
have a material adverse effect on Ivory within the Collaboration Scope (and
Amgen will provide summary information of Ivory development to be undertaken by
Amgen outside the Collaboration Scope in order to

 

21



--------------------------------------------------------------------------------

enable GSK to make such determination). The JDC will conduct its activities in
consultation and/or cooperation with the JSC with respect to those matters as
such committees determine appropriate, including regulatory matters and the
usefulness of development to the commercial potential of Ivory in the
Collaboration Scope.

 

  2.12.1.

Meetings. The JDC will meet quarterly, via teleconference or videoconference or
otherwise (with at least one (1) meeting per calendar year being in person), or
as otherwise agreed by the Parties. Any in-person meetings will be held on an
alternating basis between GSK’s and Amgen’s European or global headquarters,
unless otherwise agreed by the Parties. Each Party will be responsible for its
own expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend JDC meetings, but no Third Party
personnel may attend unless otherwise agreed by the Parties. Each Party may also
call for special meetings of the JDC as reasonably required to discuss
particular matters requested by such Party by at least ten (10) business days
prior written notice to the co-chair appointed by the other Party. All JDC
meetings must have a member appointed by each Party in attendance.

 

  2.12.2.

Reporting. Each Party will keep the JDC fully and promptly informed of progress
and results of activities in the Collaboration Scope for which it is responsible
or that it is permitted to conduct hereunder through its members on the JDC and
as otherwise provided herein. Each Party will fully inform the JDC with respect
to its activities in the Collaboration Scope undertaken pursuant to this
Agreement as reasonably requested by any member thereof.

 

  2.12.3.

Decision Making. The JDC will make decisions by consensus with each Party having
one vote. In the event of a deadlock, the decision will be made by the members
of the JDC appointed by Amgen, provided that the members appointed by either
Party will have the right to escalate to the CRC for determination decisions
that: (i) involve a safety issue; (ii) are likely to have a material impact on
the Development Budget; or (iii) involve development that is likely to have a
material adverse effect on commercialization of Ivory in the Collaboration
Scope, in each case, in the reasonable opinion of the escalating Party. In the
event of a decision on a matter that requires exigent action pursuant to
Applicable Law or to prevent a material adverse effect on Ivory or a Party, the
members of the JDC appointed by Amgen will have the right to make an interim
decision pending CRC determination.

 

2.13.

Country Teams. Country Teams will be responsible for localizing and implementing
marketing strategy and brand planning, allocation of sales representatives,
coordination of primary and specialty care sales representatives, determination
of Detail frequency and weighting, determination of customer targets, planning
sales implementation meetings, review of local sales performance metrics and
market research, review of local forecasts for revenue and expenses and review
of local access and reimbursement matters, in each case for the relevant country
or countries. All such matters will be in accordance with the Brand Plan. The
Country Teams will conduct their activities in consultation and/or cooperation
with the JBT with respect to those matters that such teams determine
appropriate.

 

22



--------------------------------------------------------------------------------

  2.13.1.

Meetings. Each Country Team will meet six (6) times per year, or as otherwise
agreed by the Parties. Meetings will be held on an alternating basis between
GSK’s and Amgen’s headquarters for the relevant country, unless otherwise agreed
by the Parties. Each Party will be responsible for its own expenses relating to
such meetings. As appropriate, other employee representatives of the Parties may
attend Country Team meetings as nonvoting participants, but no Third Party
personnel may attend unless otherwise agreed by the Parties. Each Party may also
call for special meetings of a Country Team as reasonably required to resolve
particular matters requested by such Party by at least ten (10) business days
prior written notice to the designated member appointed by the other Party. All
Country Team meetings must have at least one (1) member appointed by each Party
in attendance. At the request of the JBT, each Country Team will attend
international brand strategy and/or communications summits.

 

  2.13.2.

Reporting. Each Party will keep each Country Team fully and promptly informed of
progress and results of activities in the relevant region for which it is
responsible or that it is permitted to conduct hereunder through its members on
the relevant Country Team and as otherwise provided herein. Each Party will
fully inform each Country Team with respect to its activities in the
Collaboration Scope undertaken pursuant to this Agreement as reasonably
requested by any member thereof.

 

  2.13.3.

Decision Making. Each Country Team will make decisions by consensus. In the
event of a deadlock, the decision will be made by the members of the relevant
Country Team appointed by Amgen, provided that the members appointed by either
Party will have the right to require that such issue be escalated to the JSC for
determination. In the event of a decision that requires exigent action pursuant
to Applicable Law or to prevent a material adverse effect on Ivory or a Party,
the members of the Country Team appointed by Amgen will have the right to make
an interim decision pending JSC determination.

 

2.14.

Patent Coordinators. The Parties will each appoint a Patent Coordinator promptly
after the Effective Date of the Agreement. The Patent Coordinators will serve as
the primary contacts and forum for discussion between the Parties with respect
to intellectual property matters involving Ivory worldwide in the Collaboration
Field, and will cooperate with respect to the activities set forth in Article 9
(Intellectual Property). A [*] in each case within the Collaboration Scope or
outside the Collaboration Scope to the extent such matter [*]. The Patent
Coordinators will meet as often as agreed by them (and at least semi-annually if
requested), via teleconference or videoconference or as otherwise agreed, to
discuss matters arising out of the activities set forth in Article 9
(Intellectual Property). To the extent reasonably requested by either Patent
Coordinator, the Patent Coordinators will solicit the involvement of more senior
members of their respective legal departments (up to the most senior
intellectual property attorney, where appropriate) with respect to critical
issues, and may escalate issues to the JSC for input. Each of the Patent
Coordinators will consider comments and suggestions made by the other in good
faith. Notwithstanding anything in this Agreement to the contrary, neither
Patent Coordinator will have the obligation to disclose information to the
extent

 

23



--------------------------------------------------------------------------------

prohibited by obligation of confidentiality or protective order, that would
result in loss of attorney-client or other relevant legal privilege, that
constitutes proprietary manufacturing information or where the other Party has
an actual or potential conflict of interest with respect to such information
(e.g., where sharing such information would be reasonably likely to provide the
recipient with a commercial advantage with respect to a product competitive to
Ivory that is being developed or commercialized by such Party).

 

2.15.

Alliance Managers. Promptly after the Effective Date, each Party will appoint a
person who will oversee interactions between the Parties between meetings of the
committees and teams established hereunder (each, an “Alliance Manager”). Unless
otherwise agreed by the Parties, the Alliance Managers will attend all meetings
of the JSC and will have the right to attend all meetings of the JDC and JBT, as
non-voting participants at such meetings. Each Party may replace its Alliance
Manager at any time by notice in writing to the other Party.

 

2.16.

Territorial Expansion. Any country that accedes to the European Union (other
than a country in the Excluded Territory) after the Effective Date will become
part of the Collaboration Territory and incorporated in the collaboration. The
Parties will cooperate to ensure a smooth and orderly transition of such country
into the collaboration and avoid any action reasonably likely to have a material
adverse effect on Ivory. If GSK is the holder of any Regulatory Filings in such
country, GSK will transfer to Amgen ownership of, or if such transfer is not
possible or until such transfer occurs, provide Amgen a right of reference and
right of access to, any Regulatory Filings related to Ivory in the applicable
country as requested by Amgen. Amgen will have the right to instruct GSK to
abandon any Regulatory Filing in the Collaboration Territory for Ivory, and GSK
will promptly do so if so instructed. If a country accedes to the European Union
and is incorporated into the collaboration pursuant to this Section 2.16
(Territorial Expansion), Ivory Net Revenues from sales of Ivory in such country
will not be included within Ivory Net Revenues for the purpose of calculating
the Inventorship Margin, but will be included in Ivory Net Revenues for all
other purposes hereunder.

 

2.17.

Internal Governance. The Parties acknowledge that the committee and
decision-making structure set forth herein is without prejudice to, and does not
supplant, the Parties’ internal decision-making structures.

 

3.

COLLABORATION ACTIVITIES – ALLOCATION AND REPORTING

 

3.1.

Allocation of Operational Responsibility. The JSC will be responsible for
allocating non-country-specific commercial activities within the Collaboration
Scope to Amgen and/or GSK and for determining whether operational responsibility
for any such activity should be transferred from GSK to Amgen or vice versa. The
Country Teams will be responsible for allocating country-specific commercial
activities within the Collaboration Scope to Amgen and/or GSK in the applicable
country or region overseen by such Country Team, and for determining whether
operational responsibility for any such activity should be transferred from GSK
to Amgen or vice versa. The Country Teams will keep the JSC informed of the
initial allocation of country-specific activities and transfers thereof between
the Parties. Unless and until

 

24



--------------------------------------------------------------------------------

determined otherwise by the JSC or the relevant Country Team in accordance with
the foregoing, the Parties’ initial commercial responsibilities will be as set
forth in the Country Plans referenced in Section 3.2 (Country Plans), and in
Sections 3.3 (Designated GSK Activities) and 3.4 (Designated Amgen Activities).

 

3.2.

Country Plans. Allocations of commercial operational responsibility for
countries and regions within the Collaboration Scope will be set forth in
country plans developed by the relevant Country Team (as such plans may be
updated or modified from time-to-time by the relevant Country Team and approved
by the JSC), the “Country Plans”). Country Plans will be developed by the
relevant Country Team promptly upon request by the JBT, taking into account the
planned launch timing for the relevant country.

 

3.3.

Designated GSK Activities. GSK will be responsible for [*].

 

3.4.

Designated Amgen Activities. Amgen will have operational responsibility to
perform [*].

 

3.5.

Collaboration in Commercialization Activities. The allocation of operational
responsibility for commercialization activities hereunder as well as the conduct
of such activities by the Parties will be subject to comprehensive discussion by
the JSC, JBT and Country Teams, as applicable, where each Party will consider
the input of the other with respect to the conduct of such activities. The
commercial activities will be allocated on a country-specific and non-country
specific basis by such committees and/or teams taking into consideration all
relevant factors, including the capabilities of each Party to deliver the
highest quality product in the most cost-effective manner, without duplication
of efforts between the Parties. Each of the JBT and Country Teams, as
applicable, will endeavor to meet the goals of the Brand Plan and Country Plans
within the parameters of the Collaboration Budget established by the JSC.

 

3.6.

Amgen Participation Increase and Transition.

 

  3.6.1.

Participation Increase. Commencing [*], Amgen will have the right, but not the
obligation, to contribute up to [*] of the minimum number of full-time primary
care sales representatives for Detailing Ivory in one (1) or more countries in
the Collaboration Territory. Amgen will provide written notice to GSK via the
JSC at least [*] prior to the date on which Amgen desires to increase its
participation, such notice to set forth the level of Amgen’s participation and
the country or countries of the Collaboration Territory in which Amgen will
participate. The Country Teams will be responsible for amending the Country
Plans to provide for such reallocation of resources, which will be subject to
review by the JSC.

 

  3.6.2.

Potential Quid. No later than [*] from the Effective Date, GSK will discuss with
Amgen the potential for Amgen’s sales force to promote one (1) or more of GSK’s
products on terms mutually acceptable to the Parties. If the Parties fail to
agree on an arrangement for Amgen to promote such product(s), then GSK will
consider in good faith engaging in discussions with Amgen, from time-to-time, if
additional product quid opportunities become available. For the avoidance of
doubt, nothing herein obligates Amgen to promote, or obligates GSK to engage
Amgen to promote one (1) or more of GSK’s products, and any such agreement must
be in a writing duly executed by each of the Parties.

 

25



--------------------------------------------------------------------------------

3.7.

All Sales by Amgen. This Agreement does not authorize GSK, its Affiliates or
their respective agents or employees to sell Ivory. Amgen will have the sole
right, in Amgen’s discretion, to price Ivory (including with respect to trade,
quantity or other discounts), determine the launch conditions and terms of sale
for Ivory, take orders for and returns of Ivory, issue credits for Ivory, sell
Ivory and book sales thereof and GSK will have no rights with respect to Ivory
outside the Collaboration Scope. GSK will promptly forward to Amgen all orders
for, and requests to order, Ivory. Amgen will have the right to refuse or cancel
any order for Ivory without liability to GSK. GSK will not interfere with any
agreement of Amgen or any of its Affiliates related to Ivory, including pricing
and contracting for the sale of Ivory.

 

3.8.

Training. The Parties will jointly (except where impracticable) train the sales
representatives hereunder with respect to the promotion of Ivory in the
Collaboration Scope (and update such training from time to time as appropriate);
(including compliance training as determined by the JBT). The JBT will be
responsible for developing the Ivory training programs and materials for the
sales forces of Amgen and GSK with respect to Ivory in the Collaboration Scope.
Training of the Parties’ sales forces will be conducted using only training
materials and programs developed by the JBT. Amgen will own all right, title and
interest in the training materials developed hereunder (except with respect to
any GSK Housemarks contained therein).

 

3.9.

Information Concerning Ivory.

 

  3.9.1.

Public Statements. GSK will ensure that no claims or representations in respect
of Ivory or the characteristics thereof are made by or on behalf of it or its
Affiliates (by sales force members or otherwise) that have not been approved by
Amgen and neither Party will make any claim or representation that does not
represent an accurate summary or explanation of the labeling of Ivory.

 

  3.9.2.

Ownership. GSK will not represent to any Third Party that it has any proprietary
or property right or interest in Ivory (or the Product Trademarks or any Patents
claiming or covering Ivory or its manufacture, use or sale), except for the
rights expressly granted to GSK hereunder. Furthermore, GSK acknowledges that it
does not have any right, title or interest in Ivory or the Product Trademarks.

 

3.10.

Promotional Materials. All written sales, promotion and advertising materials
relating to Ivory (collectively “Promotional Materials”) (including
translations) will be produced by Amgen in accordance with the Brand Plan
developed by the JBT and reviewed and approved by the JSC. Any Promotional
Materials will include, if permitted by Applicable Law, the Amgen Housemarks and
the GSK Housemarks (provided, however, that Amgen will be entitled a reasonable
transition period after any required legal approval is obtained to design,
order, receive and implement Promotional Materials revised to include the GSK
Housemarks). Materials that include the GSK Housemarks will use such GSK
Housemarks in accordance with any reasonable usage guidelines provided by GSK,
and any usage not conforming with such guidelines will require GSK’s prior
approval as to the use of such GSK Housemarks. GSK will

 

26



--------------------------------------------------------------------------------

respond to any such requests for approval within ten (10) business days. In the
absence of such response within such period, the request will be deemed
approved. Unless otherwise determined by the JSC, Amgen will be responsible for
the printing and delivery to GSK of Promotional Materials for use in GSK’s
Detailing obligations hereunder, and costs therefor will be included as Amgen
Costs for purposes of Collaboration Profit (Loss). Other than GSK’s use and
distribution of Promotional Materials that are approved by the JSC and used and
distributed in connection with GSK’s Detailing of Ivory within the Collaboration
Scope, GSK will not produce or modify (other than as concepts for consideration
by Amgen), or distribute or otherwise use any promotional or communications
material relating to Ivory. If so instructed by Amgen, GSK will immediately
cease to use any Promotional Materials and will collect and destroy any such
materials from its sales representatives (and record and document such
collection and destruction (and provide a copy of such documentation to Amgen
upon request)). Amgen will own all right, title and interest in and to any and
all Promotional Materials including applicable Copyrights and trademarks (except
with respect to any GSK Housemarks included in any Promotional Materials), and
GSK will execute all documents and take all actions as are reasonably requested
by Amgen to vest title to such Promotional Materials, Copyrights and trademarks
in Amgen.

 

3.11.

Detailing Reports and Audit Rights.

 

  3.11.1.

Reporting. Each Party will provide the other Party with a report (each a “Detail
Report”), in such form and manner as determined by the JSC, within twenty
(20) calendar days after the end of each calendar month included in the Term,
setting forth the following information regarding the efforts of the reporting
Party’s sales force in Detailing Ivory during the preceding month: (i) the total
number of Details made by such sales force, including a breakdown of First
Position Details, Second Position Details and Other Details by target and
frequency of Detail by customer priority; and (ii) such other information as may
be specified by the JSC or JBT.

 

  3.11.2.

Audits. Each Party will keep complete and accurate records of its Detailing of
Ivory in sufficient detail to permit the other Party to audit its performance of
Details hereunder. During normal business hours and with not less than ten
(10) days’ advance written notice, a Party will permit the other Party or its
authorized representatives to: (i) have access to the records of Detailing
activities maintained by such Party for purposes of verifying the accuracy of
reports described in Section 3.12.1 (Reporting); and (ii) audit such records;
provided, that such audits may not be performed by a Party more than once per
calendar year. Any and all audits undertaken pursuant to this Section 3.11.2
(Audits) will be performed at the sole and exclusive expense of the auditing
Party and will not be included in Amgen Costs or GSK Costs, as the case may be,
for purposes of calculating Collaboration Profit (Loss). If an audit reveals an
overstatement of Details of greater than five percent (5%) of the correct amount
for the audited period, then the audited Party will pay the reasonable
out-of-pocket cost of such inspection.

 

3.12.

Medical Inquiries and Product Inquiries. GSK will comply with the directions and
policies which Amgen may formulate concerning responses to be made to medical

 

27



--------------------------------------------------------------------------------

questions or inquiries from members of the medical and paramedical professions
and consumers regarding Ivory (including, if so directed, by referring such
questions or inquiries to Amgen) and will, if so requested by Amgen, provide
Amgen with details of inquiries received and responses given (including
reporting regulatory and safety information as provided in Section 10.1.5
(Regulatory and Safety Information). For questions which GSK and its
professional sales representatives have not received prepared answers or which
are not answered by then existing Ivory information provided by Amgen (including
with respect to technical information such as identification, ingredients or
stability/storage), GSK will refer such questions to Amgen. For medical
inquiries related to Ivory, including those related to information outside of
labeling or which GSK and its professional sales representatives are unable or
not authorized under accepted national and international pharmaceutical industry
codes of practices to answer, GSK will redirect such inquiries to Amgen. Unless
otherwise determined by the JSC, all responses to such medical inquiries from
patients, medical professionals, or other third Parties will be provided solely
by Amgen. GSK will provide reasonable assistance to Amgen, at Amgen’s request
and expense, in an effort to fully respond to such communications.

 

3.13.

Samples. The JBT will determine and specify in the Brand Plan whether and in
what manner and quantities of samples of Ivory (“Samples”) will be provided to
customers. If the JBT determines that Samples will be provided through the sales
force, Amgen will provide GSK with such Samples which GSK will use solely in
Detailing Ivory in accordance with the Brand Plan. The Parties will maintain
such records with respect to Samples as are required by Applicable Law and
applicable national and international pharmaceutical industry codes of practices
and will allow representatives of the other Party to inspect such records on
reasonable request. Amgen will be solely responsible for the filing of any
necessary or required reports to Governmental Authorities with respect to
Samples, and GSK will reasonably cooperate with Amgen with respect thereto. If
Samples are to be provided through sales representatives, Amgen will ship the
Samples to one central warehouse of GSK, as designated by GSK, and the risk of
loss and responsibility for handling and warehousing of Samples will pass to GSK
upon delivery to a carrier designated by GSK. GSK will be responsible for
distributing Samples to its sales representatives in a timely manner. If Amgen
determines that another method of Sample distribution is more appropriate, then
the Parties will reasonably cooperate to facilitate such distribution. Each
Party will be responsible for securing the return of and reconciling existing
Sample inventories from its own discontinued field sales representatives and
other personnel. Within thirty (30) days after the expiration or termination of
this Agreement, or as otherwise requested by Amgen, GSK will return, or
otherwise dispose of in accordance with instructions from Amgen, all remaining
Samples provided by Amgen and will provide Amgen with a certified statement that
all remaining Samples have been returned or otherwise properly disposed of and
that GSK is no longer in possession or control of any such Samples.

 

3.14.

Non-Commercial Activities. Unless otherwise determined by the JDC, Amgen will
have the sole right to perform, itself or through its Affiliates or designees,
all non-commercialization activities with respect to Ivory in the Collaboration
Scope. In addition, Amgen will have the sole right to perform activities with
respect to Ivory outside the Collaboration Scope and GSK will not promote or
conduct any activities

 

28



--------------------------------------------------------------------------------

with respect to Ivory outside the Collaboration Scope except as may be expressly
agreed pursuant to a written agreement between the Parties. Activities to be
conducted by Amgen with respect to Ivory in the Collaboration Scope include:

 

  3.14.1.

Research and Development. Global research and development activities in
accordance with the Development Plan, including Phase IV Trials, generation of
health economics information, and approval of requests to perform ISS;

 

  3.14.2.

Regulatory. Seeking, obtaining and holding all Regulatory Approvals and holding
and controlling all Regulatory Filings for Ivory in each of the Collaboration
Territory countries, as well as responsibility for all regulatory interactions
and communications in the Collaboration Territory;

 

  3.14.3.

Safety. Maintaining the global safety database and core data sheet for Ivory,
assessing and reporting adverse events, and handling any product complaints
and/or recalls; and

 

  3.14.4.

Manufacturing. All manufacturing of Ivory for all indications and uses in
accordance with applicable product specifications and GMP, including labeling,
fill/finish, packaging, selection of presentations and manufacturing-related
regulatory activities (including regulatory inspections). GSK will have the
right to audit Amgen’s manufacturing facilities and any Third Party
manufacturing facilities used for the manufacture of Ivory in the Collaboration
Scope on a periodic basis, not to exceed once every eighteen (18) months for
routine audits (“Routine Audits”) or as defined below with respect to for-cause
audits (“For Cause Audits”) (provided such request is made within sixty
(60) days of GSK being informed of or becoming aware of an event that would
permit a For Cause Audit in GSK’s reasonable opinion). GSK will bear the cost of
all Routine Audits and For Cause Audits of Amgen manufacturing facilities
conducted by GSK and such costs will not be subject to cost-sharing between the
Parties under this Agreement. The costs of any Routine Audits and For Cause
Audits of any Third Party manufacturing facility requested by GSK will be
included in GSK Costs and will be subject to the cost-sharing principles under
this Agreement, unless otherwise provided below. GSK will notify Amgen in
writing if GSK desires to conduct any manufacturing audit, and the Parties will
mutually agree upon reasonable audit agendas in advance and reasonably cooperate
in the conduct of such audit. If GSK notifies Amgen that GSK desires to conduct
either a For Cause Audit or Routine Audit of a Third Party manufacturer, Amgen
will notify GSK if Amgen’s contract with such Third Party manufacturer permits
GSK to conduct such audit, in which case Amgen will allow GSK to conduct such
audit (with Amgen’s participation, if it chooses). If Amgen’s contract with such
Third Party manufacturer does not permit GSK to conduct audits, then Amgen will
conduct such audit and share the results with GSK to the extent permitted under
Amgen’s contract with such Third Party manufacturer. Notwithstanding the
foregoing, the Parties will cooperate to coordinate and achieve reasonable
efficiencies with respect to audits of Third Party manufacturers as follows:
(i) if GSK requests a Routine Audit of a Third Party manufacturer, and Amgen has
conducted a Routine Audit of such manufacturer in the previous [*], then Amgen
will share with GSK the

 

29



--------------------------------------------------------------------------------

results of any Routine Audit of such Third Party (to the extent permitted under
Amgen’s contract with such Third Party manufacturer), (ii) if after sharing the
results described under (i), GSK would like to proceed with a Routine Audit of
such Third Party, then, to the extent permitted under Amgen’s contract with such
Third Party manufacturer, GSK may conduct such Routine Audit (or, to the extent
permitted under Amgen’s contract with such Third Party manufacturer, Amgen will
conduct such Routine Audit if GSK is not permitted to do so under the applicable
Third Party manufacturing contract) and the costs of such Routine Audit will be
borne by GSK and will not be subject to cost-sharing under this Agreement. Any
audit of a Third Party manufacturer will be subject to the terms and conditions
of Amgen’s contract(s) with such manufacturer and GSK will cooperate and
coordinate with Amgen to comply with all reasonable terms and conditions
communicated by Amgen in connection with the performance of such audit. Any
audit of an Amgen manufacturing facility will comply with Amgen’s reasonable
policies and procedures. GSK’s Routine Audits will be limited in scope to what
is reasonably necessary to confirm that Amgen or a Third Party manufacturer has
complied with all applicable product specifications, GMP or GDP requirements in
manufacturing Ivory. GSK’s For Cause Audits will be limited in scope to what is
reasonably necessary to confirm that the cause for such audit has been or is
being remedied. Any information disclosed to GSK in the course of any audit may
only be used for the purposes of such audit. Any audit conducted under this
Agreement, the Expansion Agreement or the relevant Ivory supply agreement
between Amgen and GSK will be considered an audit conducted under all such
agreements. For the purposes of this Section 3.14.4 (Manufacturing), the
following will give GSK the right to conduct a For Cause Audit: [*]. The JSC
will review events that may give rise to the right to conduct a For Cause Audit
if so requested by either Party.

 

4.

COLLABORATION ACTIVITIES – PERFORMANCE STANDARDS

 

4.1.

Collaborative Activities. Activities to be undertaken by the Parties hereunder
will be conducted in a collaborative manner as determined by the committee or
team overseeing such activities, and in accordance with the terms and conditions
of this Agreement, as applicable.

 

4.2.

Diligence and Performance Standards. Subject to the decisions made by and
oversight of the teams and committees established hereunder, each Party will
use, and will assure that each of its Affiliates use, Commercially Reasonable
Efforts in the performance of its and their activities hereunder. Each Party
will conduct, and ensure that each of its Affiliates conduct, all of its and
their activities with respect to the promotion and commercialization of Ivory in
the Collaboration Scope in accordance with this Agreement, the Brand Plan,
applicable Country Plans, accepted national and international pharmaceutical
industry codes of practices in and for the Collaboration Territory, and all
Applicable Law. Amgen will conduct, and ensure that each of its Affiliates
conduct (and, to the extent the Parties may agree in writing that GSK or its
Affiliates will conduct any activities with respect to the manufacture,
distribution or development of Ivory in the Collaboration Scope, then GSK will
conduct, and ensure

 

30



--------------------------------------------------------------------------------

that each of its Affiliates conduct), all of its and their activities with
respect to the manufacture, distribution and development of Ivory in the
Collaboration Scope in accordance with this Agreement and all Applicable Law
including GMP and GDP. The Parties will provide each other with all reasonably
requested cooperation to enable each of them to comply with Applicable Law and
accepted national and international pharmaceutical industry codes of practices,
including permitting each Party to verify the other Party’s compliance
therewith.

 

4.3.

Detailing Activities. Each Party’s sales representatives will conduct the
Detailing activities under this Agreement in accordance with the relevant codes
of practice established by the Party employing such representative, and nothing
herein will be interpreted to require lower standards of conduct with respect to
such sales representatives than those required in the codes of practice
established by the Party employing such representatives. In addition:

 

  4.3.1.

Minimum Sales Activities. Each Country Team will determine, in accordance with
the Brand Plan, and will set forth in the applicable Country Plan, the number
of: (i) primary care sales representatives to be provided by GSK for Detailing
Ivory and a minimum number of Details to be conducted by such sales
representatives, and (ii) specialty care sales representatives to be provided by
Amgen for Detailing Ivory and a minimum number of Details to be conducted by
Amgen. The minimums will be subject to periodic adjustments by the applicable
Country Team (subject to approval by the JSC). Unless otherwise determined by
the JSC or the relevant Country Team, GSK will Detail at least those primary
care prescribers who in the aggregate are expected to prescribe [*] of PMO
prescriptions in such country (provided, however, that in [*] GSK will Detail no
less than [*], and at least [*] of GSK’s Details of Ivory in the Collaboration
Territory will be First Position Details; provided, that the [*], unless
otherwise determined by the relevant Country Team). The Parties will not Detail
Ivory in the Collaboration Scope except as expressly set forth in the Brand Plan
(including with respect to Detailing only to those types of healthcare
professionals as set forth in the Brand Plan) and the applicable Country Plan
and GSK will not promote or Detail Ivory outside the Collaboration Scope.
Notwithstanding the foregoing, the Parties agree that to achieve the maximum
effect of increasing prescribing preferences of Ivory, the JSC or JBT may
determine that there will be sales representatives of each Party that are solely
dedicated to Detailing Ivory in the Collaboration Scope, and that, [*].

 

  4.3.2.

Sales Force Minimum. Each Party will only use its employees to perform sales
activities under this Agreement, including as sales representatives and sales
managers, and will not utilize a contract sales organization to fulfill its
obligations to Detail Ivory in the Collaboration Scope. Each sales
representative of GSK that will Detail Ivory and each sales manager for Ivory of
GSK will have comparable educational qualifications and experience as Amgen
requires for its own sales representatives and sales managers for Ivory;
provided, that if GSK requires stricter standards applicable to its sales
representatives pursuant to its codes of practice, then those additional
standards will also apply

 

31



--------------------------------------------------------------------------------

to GSK’s sales representatives. All sales representatives of each Party will
have, prior to being assigned to Detail Ivory, at least [*] of prior experience
promoting and Detailing pharmaceutical products in [*] to being assigned to
Detail Ivory and will have received appropriate training on proper marketing and
sales techniques to be used in promoting pharmaceutical products in accordance
with all Applicable Law and applicable national and international pharmaceutical
industry codes of practices. [*]. All sales representatives and sales managers
for Ivory of each Party will be subject to a reasonable proficiency examination
relevant to Ivory (subject to Applicable Law).

 

  4.3.3.

Sales Force Incentive Compensation Unless otherwise agreed by the Parties, the
Parties will provide for incentive compensation for their respective sales
representatives Detailing Ivory that is consistent with incentive compensation
for successful, first-in-class novel therapeutics at a similar stage in
commercialization. In particular, such incentive compensation plans will be
structured to ensure that Ivory’s weighting is such that the following
percentages of total incentive compensation paid to each member of such sales
force during each calendar year during the Term will be as follows: [*].

 

4.4.

Violation of Laws. Each Party will promptly notify the other Party of any
violation of Applicable Law by its personnel with respect to the conduct of
activities in the Collaboration Scope under this Agreement. Upon request of the
non-notifying Party, the notifying Party will promptly confer with the
non-notifying Party regarding any such violation and will promptly take remedial
and/or preventative action as may be reasonably required by the JSC with respect
thereto. The JSC will have the right to require the removal of any personnel
that materially violates Applicable Law or applicable national or international
pharmaceutical industry codes of practices from performing activities
contemplated under this Agreement with respect to Ivory in the Collaboration
Scope.

 

4.5.

Use of Affiliates and Third Party Contractors. GSK will perform the Designated
GSK Activities itself or through a wholly-owned Affiliate, and any proposed use
of a Third Party to conduct Designated GSK Activities will be subject to Amgen’s
prior written consent, such consent not to be unreasonably withheld. Amgen will
perform the Designated Amgen Activities itself or through a wholly-owned
Affiliate; provided, that if Amgen wishes to engage a Third Party to conduct
Designated Amgen Activities of material strategic importance to the
Collaboration Scope, then the applicable Country Team or JSC will discuss the
allocation of such Designated Amgen Activity to GSK in accordance with the
principles set forth in Section 3.5; provided, that such Country Team or the JSC
will not be required to do so for activities it has, prior to the Effective
Date, arranged to have performed by Third Parties. The obligations of GSK and
Amgen herein also apply to their respective Affiliates.

 

4.6.

Affiliates. Each Party will be responsible for compliance by its respective
Affiliates with this Agreement and will be responsible for all acts and
omissions of such Affiliates as if committed or omitted by the applicable Party.

 

4.7.

Management of Personnel. Each Party will have sole authority and responsibility
for recruiting, hiring, managing, compensating (including paying for all
benefits, wages,

 

32



--------------------------------------------------------------------------------

special incentives, workers’ compensation and employment taxes), disciplining,
firing and otherwise controlling the personnel provided by such Party for
performance of its obligations hereunder. Each Party will provide the day-to-day
management of its sales representatives and other personnel, including
furnishing administrative support, financial resources, equipment and supplies.

 

4.8.

COGS. Amgen will supply Ivory for the Collaboration Scope in a manner consistent
with its general corporate practice for supply. Amgen will not systematically
supply Ivory for the Collaboration Scope from higher-priced Inventory Layers for
the purpose of increasing costs chargeable within the Collaboration Scope.
Currently, Amgen [*] and Amgen promptly will inform the JSC if the foregoing
supply structure changes.

 

5.

UP-FRONT PAYMENT AND MILESTONES

 

5.1.

Payments by GSK.

 

  5.1.1.

Up-Front Payment. As partial consideration for the rights granted to GSK by
Amgen pursuant to the terms of this Agreement, GSK will pay to Amgen a
non-refundable, non-creditable payment equal to [*] within ten (10) days after
receipt of an invoice after the Effective Date from Amgen, payable by wire
transfer of immediately available funds in accordance with wire transfer
instructions of Amgen that will be provided in writing to GSK prior to the
Effective Date.

 

  5.1.2.

Milestone Payment. As partial consideration for the rights granted to GSK by
Amgen under the terms of this Agreement, GSK will make a first non-refundable,
non-creditable payment of [*] to Amgen upon the [*], and a second
non-refundable, non-creditable payment of [*] to Amgen upon [*]. Amgen will
provide GSK with prompt written notice upon achievement of the milestone. GSK
will make the payment associated with the achieved milestone event within sixty
(60) days of the date on which GSK receives an invoice from Amgen with respect
to such milestone.

 

5.2.

Payment Method. Payments pursuant to this Article 5 (Up-Front Payment and
Milestones) will be made in accordance with the provisions of Article 7
(Payments).

 

6.

PROFIT/EXPENSE SHARING

 

6.1.

Sharing. The Parties will share in profits and losses generated by Ivory in the
Collaboration Scope as follows:

 

  6.1.1.

GSK Costs: Within forty-five (45) days after the end of each calendar quarter
GSK will provide Amgen a detailed, itemized report of the costs described in
Sections 6.1.1.1 through 6.1.1.5 (collectively, “GSK Costs”) incurred in such
quarter in such format as designated by the JSC. Within five (5) days prior to
the end of each calendar quarter GSK will provide Amgen an estimate of GSK Costs
incurred and to be incurred in such quarter, and an estimate of GSK Costs to be
incurred in the remaining quarters of such calendar year, in each case in such
format as designated by the JSC.

 

33



--------------------------------------------------------------------------------

  6.1.1.1.

Costs incurred by GSK or its Affiliates in performing activities allocated to
GSK pursuant to Section 3.3 (Designated GSK Activities) or 3.1 (Allocation of
Operational Responsibility) and not otherwise included in this Section 6.1.1
(GSK Costs);

 

  6.1.1.2.

Training costs incurred in accordance with Section 3.8 (Training);

 

  6.1.1.3.

GSK Sales Force Costs incurred in accordance with the Brand Plan and calculated
in accordance with Section 6.1.10 (Calculation of Sales Force Costs).

 

  6.1.1.4.

Defense costs incurred within or materially related to the Collaboration Scope
in accordance with Section 9.7 (Defense and Settlement of Third Party Claims of
Infringement) or 13.5 (Defense of Third Party Claims) (but, in each case, not
including defense costs incurred by GSK in fulfilling its obligations pursuant
to Section 13.1 (Indemnity by GSK)), and enforcement (and cooperation) costs
within or materially related to the Collaboration Scope incurred in accordance
with Section 9.8 (Enforcement); and

 

  6.1.1.5.

Collaboration Losses.

 

  6.1.2.

Amgen Costs: Within forty-five (45) days of the end of each calendar quarter
Amgen will provide GSK a detailed, itemized report of the costs described in
Sections 6.1.2.1 through 6.1.2.13 (collectively “Amgen Costs”) incurred in such
format as designated by the JSC. Within five (5) days prior to the end of each
calendar quarter Amgen will provide GSK an estimate of Amgen Costs incurred and
to be incurred in such quarter, and an estimate of Amgen Costs to be incurred in
the remaining quarters of such calendar year, in each case in such format as
designated by the JSC. All Amgen Costs incurred on or after [*] will be included
in the profit/expense sharing provisions of this Article 6 (Profit/Expense
Sharing).

 

  6.1.2.1.

Costs incurred by Amgen or its Affiliates in performing activities allocated to
Amgen pursuant to Section 3.4 (Designated Amgen Activities) or 3.1 (Allocation
of Operational Responsibility) and not otherwise included in this Section 6.1.2
(Amgen Costs);

 

  6.1.2.2.

Any amounts paid by Amgen to Third Parties for rights to manufacture, use or
sell Ivory in or for the Collaboration Scope to the extent not already included
in COGS [*];

 

  6.1.2.3.

Costs associated with obtaining, maintaining and renewing Regulatory Filings and
Regulatory Approvals pertaining to Ivory;

 

  6.1.2.4.

Training costs incurred in accordance with Section 3.8 (Training);

 

  6.1.2.5.

Amgen Sales Force Costs incurred in accordance with the Brand Plan and
calculated in accordance with Section 6.1.10 (Calculation of Sales Force Costs);

 

  6.1.2.6.

COGS associated with Ivory Net Revenues;

 

34



--------------------------------------------------------------------------------

  6.1.2.7.

[*] of Qualified Amgen R&D Costs;

 

  6.1.2.8.

Collaboration Territory R&D Costs;

 

  6.1.2.9.

Standard Cost of any Samples of Ivory provided in the Collaboration Scope;

 

  6.1.2.10.

Costs associated with any recalls, returns and withdrawals of Ivory in the
Collaboration Scope that are not attributable to Amgen’s or its Affiliates’
negligence or willful misconduct or Amgen’s breach of this Agreement;

 

  6.1.2.11.

Defense costs incurred within or materially related to the Collaboration Scope
in accordance with Section 9.7 (Defense and Settlement of Third Party Claims) or
13.5 (Defense of Third Party Claims) (but, in each case, not including defense
costs incurred by Amgen in fulfilling its obligations pursuant to Section 13.2
(Indemnity by Amgen)) and enforcement (and cooperation) costs incurred in
accordance with Section 9.8 (Enforcement) within or materially related to the
Collaboration Scope;

 

  6.1.2.12.

Amgen’s costs incurred in connection with Prosecution and Maintenance of Ivory
Intellectual Property in accordance with Section 9.6 (Prosecution and
Maintenance) within or materially related to the Collaboration Scope; and

 

  6.1.2.13.

Collaboration Losses (except as expressly provided in Section 6.5 (Collaboration
Losses)).

 

  6.1.3.

FTE Rate. The FTE Rate used for calculation of costs pursuant to this Article 6
(Profit/Expense Sharing) with respect to any activity will be the relevant FTE
Rate for the calendar quarter in which such activity was undertaken.

 

  6.1.4.

Income Taxes. For the avoidance of doubt, income and withholding taxes imposed
on either of the Parties hereunder will not be included in cost sharing
hereunder.

 

  6.1.5.

Exchange Rate. For purposes of calculating quarterly balancing payments as set
forth in Section 6.1.9 (True-Up), Ivory Net Revenues, Amgen Costs and GSK Costs
will be converted from local currency (if different from U.S. Dollars) to U.S.
Dollars in accordance with Section 16.8 (Currency).

 

  6.1.6.

Budget and Overruns.

 

  6.1.6.1.

Preparation; Updating. Promptly after the Country Teams prepare the Country
Plans, the JSC will prepare the Collaboration Budget. On an annual basis,
commencing with the Collaboration Budget for 2010, the JSC will prepare the
Collaboration Budget for the following calendar year based upon the input of the
Country Teams and JBT. The Parties agree that each Collaboration Budget covering
a calendar year will be [*] subject to mutual agreement of the CRC; provided,
that if the CRC cannot mutually agree, then [*] pursuant to Section 6.1.8
(Calculation of Profit (or Loss)). On an annual basis, commencing with the

 

35



--------------------------------------------------------------------------------

Development Budget for 2010, the JDC will prepare a Development Budget for the
following calendar year (or update the Initial Development Budget for the
following year, as applicable). The Parties will promptly provide the JSC and
JDC all reasonably requested information to facilitate the preparation or
updating of each Collaboration Budget or Development Budget, as applicable,
including detailed estimates of GSK Costs and Amgen Costs for the following
calendar year.

 

  6.1.6.2.

Overruns. Each Party will provide prompt, written advance notice to the other
Party if it becomes aware of any anticipated costs to be incurred by such Party
in excess of the applicable Collaboration Budget or Development Budget. Unless
otherwise agreed by the Parties in advance, in writing, costs reported by a
Party pursuant to Section 6.1.1 (GSK Costs) or 6.1.2 (Amgen Costs) incurred in
excess of [*] of any aggregate amounts budgeted to be incurred by or on behalf
of such Party for its activities for such calendar year in the then-current
Collaboration Budget or Development Budget will not be included in the
calculation of profit (or loss) pursuant to Section 6.1.8 (Calculation of Profit
(or Loss)); provided that GSK Costs and Amgen Costs in excess of such amount
will be included in the calculation of profit (or loss) pursuant to Section
6.1.8 (Calculation of Profit (or Loss)) [*].

 

  6.1.7.

Ivory Net Revenues. Within forty-five (45) days after the end of each calendar
quarter, Amgen will provide GSK with a reasonably detailed report of Ivory Net
Revenues for such calendar quarter.

 

  6.1.8.

Calculation of Profit (or Loss). The total profit (or loss) for a calendar
quarter will be calculated by Amgen by first deducting from Ivory Net Revenues
for such quarter a percentage of such Ivory Net Revenues equal to the
Inventorship Margin, which will be paid to Amgen to reflect Amgen’s inventorship
of Ivory; and then deducting from the remaining Ivory Net Revenues the GSK Costs
and Amgen Costs reported by the Parties pursuant to Sections 6.1.1 (GSK Costs)
and 6.1.2 (Amgen Costs). The resulting amount will be the “Collaboration Profit
(Loss)” for such quarter, which will be shared by the Parties equally.

 

  6.1.9.

True-up. Within ninety (90) days of the end of each calendar quarter, Amgen will
calculate and provide to GSK a report of the Collaboration Profit (Loss) for
such quarter, and a balancing payment will be made between the Parties such that
each Party bears one half of the sum of GSK Costs and Amgen Costs, and each
Party receives one half of Ivory Net Revenues, after deducting the amount
allocated to Amgen under Section 6.1.8 (Calculation of Profit (or Loss)) above.
The net paying Party will make a payment pursuant to this Section 6.1.9
(True-up). Payments pursuant to this Article 6 will be made in accordance with
the provisions of Article 7.

 

36



--------------------------------------------------------------------------------

  6.1.10.

Calculation of Sales Force Costs. Sales force FTE costs for each of the Parties
will be determined by including in GSK Costs or Amgen Costs, as the case may be,
a pro rata portion of each Party’s sales representative’s FTE Rate as follows:

(i) [*] if such sales representative Details only Ivory with the approval of the
JSC, (ii) [*] if such sales representative Details two (2) products with Ivory
as the First Position Detail or Details only Ivory without the approval of the
JSC, (iii) [*] if such sales representative Details two (2) products with Ivory
as the Second Position Detail, (iv) [*] if such sales representative Details
three (3) or more products with Ivory as the Second Position Detail, and (v) [*]
if such sales representative Details three (3) or more products with Ivory as
the Third Position Detail. For the avoidance of doubt, if a sales representative
Details Ivory in more than one (1) position, then a pro rata share of the
foregoing percentages, to be calculated based on the time spent by such sales
representative on Detailing Ivory in each such position, will be included in GSK
Costs or Amgen Costs, as the case may be. For periods in which sales
representatives are performing activities in support of the collaboration but
are not Detailing Ivory (e.g., during launch preparation or training), FTE costs
will be calculated in accordance with Section 6.4 (Attribution of Costs).

 

6.2.

Example. The Profit (Loss) True-up Schedule sets forth an example of calculation
and true-up of the quarterly Collaboration Profit (Loss).

 

6.3.

Calculation of Net Revenues. In calculating Ivory Net Revenues for the purposes
of this Article 6 (Profit/Expense Sharing):

 

  6.3.1.

Free Products. Any disposal of Ivory at no charge for, or use of Ivory without
charge in, clinical or preclinical trials, given as free samples, or distributed
at no charge to patients unable to purchase the same will not be included in
Ivory Net Revenues.

 

  6.3.2.

Bundled Products. Where Ivory is sold in a Bundle, then for the purposes of
calculating the Ivory Net Revenues under this Agreement, such Ivory will be
deemed to be sold for an amount equal to X ÷ (X + Y) × Z, where: X is the
average sales price during the applicable reporting period generally achieved
for such dosage form of Ivory in the Collaboration Scope; Y is the sum of the
average sales price during the applicable reporting period generally achieved in
the Collaboration Territory, when sold alone, by each pharmaceutical product in
the relevant dosage form included in the Bundle (excluding Ivory); and Z equals
the price at which the Bundle was actually sold. In the event that Ivory or one
or more of the other pharmaceutical products in the Bundle are not sold
separately in the relevant dosage form, the Ivory Net Revenues from the sale of
such Bundle will be reasonably allocated between Ivory and the other product(s)
in such Bundle based upon their relative values and the JSC will determine an
equitable fair market price to apply to such bundled Ivory. Notwithstanding the
foregoing, Ivory will not be sold in a Bundle if such sale would violate
Applicable Law.

 

6.4.

Attribution of Costs. Unless otherwise set forth herein, for costs not specific
to the Collaboration Scope or the activities to be performed hereunder
(including FTE costs for personnel not solely devoted to Ivory in the
Collaboration Scope (but not including sales force FTE costs for sales force
Detailing Ivory, which will be calculated in accordance with Section 6.1.10
(Calculation of Sales Force Costs)), the portion of such

 

37



--------------------------------------------------------------------------------

costs allocable to the collaboration may be determined based upon percent of
effort, resource utilization or other reasonable measure, in each case
calculated and allocated in accordance with the applicable Party’s accounting
procedures, consistently applied. For clarity, no particular cost will be
allocated to the collaboration more than once.

 

6.5.

Collaboration Losses. Each Party understands the risks attendant to the business
of Ivory within the Collaboration Scope. Losses related to the Collaboration
Scope that arise out of the development, manufacture, regulatory activities,
commercialization or other exploitation of Ivory undertaken by or on behalf of a
Party in the exercise of its rights or performance of its obligations under this
Agreement in good faith (“Collaboration Losses”) will be charged to the
Collaboration Profit (Loss); provided, that Collaboration Losses will not
include Losses that are: [*] will not be Collaboration Losses). If a Party
becomes aware of a [*] that would, if successful, result in a Collaboration
Loss, such Party will inform the other Party of such [*] as soon as reasonably
practicable after it receives notice thereof. [*].

 

7.

PAYMENTS

 

7.1.

Appropriate Measure of Value. Each of the Parties acknowledges that the value
provided by the other hereunder is comprised of many related items, including
performance of various services, access to development and commercial expertise,
clinical data and other financial and non-financial consideration and that the
amount of the Inventorship Margin, and the ratio of profit and expense sharing
set forth herein are intended to capture such value as an aggregate. Therefore
the increase, decrease or lapse of any particular items or rights (including
Patents), including allocation of operational responsibilities between the
Parties, will not affect the amount of such payment, or the ratio of profit and
expense sharing and the Parties agree that both the amount and duration of such
payment or the ratio of profit and expense sharing are reasonable.

 

7.2.

No Other Compensation. Other than as explicitly set forth (and as applicable) in
this Agreement, neither Party will be obligated to pay any additional fees,
milestone payments, royalties or other payments of any kind to the other
hereunder.

 

7.3.

Payment Method. All payments made hereunder between the Parties will be made in
U.S. Dollars except as set forth in Section 7.5 (Blocked Currency) or as
otherwise agreed by the Parties. Each Party will pay all sums due hereunder by
wire transfer, or electronic funds transfer (EFT) in immediately available
funds. If the EFT option is chosen by Amgen or GSK, a completed electronic funds
transfer form will be provided in a timeframe that facilitates timely payment.
Each Party will promptly notify the other Party of the appropriate account
information to facilitate any such payments.

 

7.4.

Audits. Each Party will keep complete and accurate records pertaining to the
activities to be conducted hereunder in sufficient detail to permit the other
Party (the “Auditing Party”) to confirm the accuracy of all payments due
hereunder, including the Tail Payments set forth in Section 14.11, and such
records will be open (in such form as may be available or reasonably requested)
to inspection for [*] following the end of the period to which they pertain. The
Auditing Party will have the right, at its own expense to have an independent,
certified public accountant, selected by it, perform a review the

 

38



--------------------------------------------------------------------------------

records of the other Party (the “Audited Party”) applicable to amounts payable
hereunder (including any records kept in the ordinary course of the Audited
Party’s business) upon reasonable notice, during regular business hours and
under reasonable obligations of confidentiality. The report of such accountant
will be made available to both Parties simultaneously, promptly upon its
completion. The Auditing Party’s right to perform an audit pertaining to any
calendar year will expire [*] after the end of such year and the books and
records for any particular calendar year will only be subject to one (1) audit.
Should an inspection pursuant to this Section 7.4 (Audits) lead to the discovery
of a payment discrepancy, then the appropriate Party will pay to the other the
amount of the discrepancy (plus, if the error was in favor of the Audited Party,
interest accrued at the Contract Interest Rate, compounded annually from the day
the relevant payment(s) were due). If a payment discrepancy was greater than [*]
of the correct amount for the audited period and the discrepancy was in favor of
the Audited Party, then the Audited Party will pay the reasonable out-of-pocket
cost of such inspection, but in no case will the costs of an audit pursuant to
this Section 7.4 (Audits) be included in GSK Costs or Amgen Costs allocated to
the collaboration. This Section 7.4 (Audits) does not apply to or include
manufacturing audits or regulatory inspections.

 

7.5.

Blocked Currency. If Applicable Law in the Collaboration Territory prevent the
prompt remittance of any payments with respect to sales therein, the paying
Party will have the right and option to make such payments by depositing the
amount thereof in local currency to the other Party’s account in a bank or
depository in such country.

 

7.6.

Withholding. If Applicable Law requires a Party to pay or withhold Taxes with
respect to any payment to be made pursuant to this Agreement, the paying Party
will notify the other in writing of such payment or withholding requirements
prior to making the payment and provide such assistance to the receiving Party,
including the provision of such documentation as may be required by a tax
authority, as may be reasonably necessary in such Party’s efforts to claim an
exemption from or reduction of such Taxes. Each Party will withhold any Taxes
required by law to be withheld from the amount due, remit such Taxes to the
appropriate tax authority, and furnish the other Party with proof of payment of
such Taxes promptly following payment thereof. If Taxes are paid to a tax
authority, each Party will provide the other such assistance as is reasonably
required to obtain a refund of Taxes withheld, or obtain a credit with respect
to Taxes paid. In the event that the governing tax authority retroactively
determines that a payment made by a Party to the other pursuant to this
Agreement should have been subject to withholding (or to additional withholding)
for Taxes, and such Party (the “Withholding Party”) remits such withholding
Taxes to the tax authority, the Withholding Party will have the right to offset
such amount, including any interest and penalties that may be imposed thereon,
against future payment obligations of the Withholding Party under this Agreement
(or, at the option of the Withholding Party, the Withholding Party will have the
right to invoice the other Party for such amount, and the other Party will pay
such amount within sixty (60) days of the receipt of such invoice); provided
however, that the Withholding Party may also pursue reimbursement by any other
available remedy.

 

7.7.

VAT. All payments due a Party pursuant to this Agreement will be paid exclusive
of any VAT and other indirect Taxes (which, if applicable, will be payable by
the paying

 

39



--------------------------------------------------------------------------------

Party upon receipt of a valid VAT invoice). If such amounts of VAT are refunded
by the applicable Governmental Authority or other fiscal authority subsequent to
payment, the Party receiving such refund will transfer such amount to the paying
Party within forty-five (45) days of receipt.

 

7.8.

Late Payment. Any payments or portions thereof due hereunder which are not paid
when due will bear interest at the Contract Interest Rate, compounded annually,
calculated on the number of days such payment is delinquent. This Section 7.8
(Late Payment) will in no way limit any other remedies available to either
Party.

 

7.9.

Change in Accounting Periods. From time to time, either of the Parties may
change its accounting and financial reporting practices from calendar quarters
and calendar years to fiscal quarters and fiscal years or vice versa. If a Party
notifies the other in writing of a change in its accounting and financial
reporting practices from calendar quarters and calendar years to fiscal quarters
and fiscal years or vice versa, then thereafter, beginning with the period
specified in the notice, the Parties will cooperate to determine a way to report
and reconcile each Party’s accounting periods so as to facilitate payments to be
made hereunder.

 

8.

[*]

 

9.

INTELLECTUAL PROPERTY

 

9.1.

Invention Ownership. Each Party will own all right, title, and interest in and
to all Inventions that are made by or on behalf of such Party, solely or
independent of the other Party, and all intellectual property rights related
thereto (including in the case of GSK, GSK Inventions), and any Invention that
is jointly made will be owned jointly by the Parties (each a “Joint Invention”).
Inventorship will be determined according to United States Patent Law (without
reference to any conflict of law principles).

 

9.2.

Copyright Ownership; Certain Confidential Information. Except as set forth
below, each Party will own all right, title, and interest in and to all
Copyrights created pursuant to this Agreement that are authored by or on behalf
of such Party, solely or independent of the other Party, and all intellectual
property rights related thereto; provided that any Copyrights pertaining to
Ivory (including any clinical trial protocols, investigator brochures and
informed consent forms, and including the product labeling, package inserts,
core data sheet and all marketing and promotional materials and including the
Brand Book) will be owned solely by Amgen. The Parties will jointly own all
right, title, and interest in and to all Copyrights that are authored by or on
the behalf of the Parties jointly; provided that any Copyrights pertaining to
Ivory will be owned solely by Amgen whether created jointly by the Parties or by
either Party independent of the other Party. In addition, all Confidential
Information to the extent pertaining to Ivory will be the Confidential
Information of Amgen (and not of GSK), regardless of which Party created such
information (and will not be subject to the exclusion under Section 11.1.1 or
11.1.4). Any Copyrights created by GSK or its Affiliates and specified in this
Section 9.2 (Copyright Ownership) as being owned by Amgen will be considered a
work for hire. To the extent any such Copyright is not considered a work for
hire, GSK and/or such Affiliate will assign and does hereby assign to Amgen all
of its right, title and interest in and to such Copyright and intellectual
property rights therein and

 

40



--------------------------------------------------------------------------------

thereto. Each Party will duly execute, acknowledge, and deliver to the other all
such further papers, including assignments and applications for copyright
registration or renewal, as may be reasonably requested and/or necessary to
enable such other Party to publish or protect said Copyrights in any and all
countries and to vest title to said Copyrights in such other Party (or its
nominees, or its or their successor or assigns) in accordance with this Section
9.2 (Copyright Ownership), and will render such reasonable assistance, at such
other Party’s expense, as such other Party may reasonably require in any
proceeding or litigation involving said Copyrights.

 

9.3.

Joint Ownership. Except as expressly provided in this Agreement, it is
understood that neither Party will have any obligation to obtain any approval or
consent of, nor pay a share of the proceeds to or account to, the other Party to
practice, enforce, license, assign or otherwise exploit Inventions or
intellectual property (including Copyrights) owned jointly by the Parties
hereunder, and each Party hereby waives any right it may have under the laws of
any jurisdiction to require such approval, consent or accounting. Each Party
agrees to cooperate with the other Party, as reasonably requested, and to take
such actions as may be required to give effect to this Section 9.3 (Joint
Ownership) in a particular country within the Collaboration Territory.

 

9.4.

License Grant by Amgen. Amgen hereby grants and causes its Affiliates to grant
to GSK and its Affiliates during the Term a [*] license to Ivory Intellectual
Property solely to the extent necessary to Detail Ivory in the Collaboration
Scope, conduct the Designated GSK Activities, and exercise and perform GSK’s
other rights and obligations under the terms of this Agreement.

 

9.5.

License Grant by GSK. GSK hereby grants and causes its Affiliates to grant to
Amgen and its Affiliates a [*] license under all Know-How and Patents owned or
controlled as of the Effective Date or during the Term (including GSK
Inventions) by GSK or its Affiliates solely to use, make, have made, sell, offer
for sale and import Ivory for all uses, and for performing Amgen’s rights and
obligations hereunder. Such license is sublicensable by Amgen or its Affiliates
solely to Third Parties to whom Amgen or its Affiliates also grant a license to
Know-How or Patents owned or controlled by Amgen claiming Ivory, its formulation
or the use thereof; provided, that such sublicense will terminate no later than
the date on which the license to the Third Party to Amgen Know-How or Patents
described above terminates.

 

9.6.

Prosecution and Maintenance. Subject to the provisions of Section 2.14 (Patent
Coordinators), Amgen will control, itself or through outside counsel, and have
final decision making authority (after consultation with GSK in accordance with
the terms and conditions of this Agreement) with respect to the Prosecution and
Maintenance of the Patents and Product Trademarks within the Ivory Intellectual
Property in the Collaboration Territory (the “Ivory Patents and Trademarks”),
and with respect to preparation and filing for any patent term extensions or
similar protections therefor. Through the Patent Coordinators: (i) Amgen will
provide GSK with copies of and an opportunity to review and comment upon the
text of the applications relating to the Ivory Patents and Trademarks at least
[*] before filing; provided, that if it is not reasonably practicable to provide
such application in such [*] period, then Amgen will provide either a draft copy
of such application or a statement of intent to file such application in such
[*] period; (ii) Amgen will provide GSK with a copy of each

 

41



--------------------------------------------------------------------------------

submission made to and document received from a patent authority, court or other
tribunal regarding any Ivory Patent and Trademark reasonably promptly after
making such filing or receiving such document, including a copy of each
application for each Ivory Patent and Trademark as filed together with notice of
its filing date and application number; (iii) Amgen will keep GSK advised of the
status of all material communications, actual and prospective filings or
submissions regarding the Ivory Patents and Trademarks, and will give GSK copies
of and an opportunity to review and comment on any such material communications,
filings and submissions proposed to be sent to any patent authority or judicial
body; and (iv) Amgen will consider in good faith GSK’s comments on the
communications, filings and submissions for the Ivory Patents and Trademarks.
With respect to any filings or other materials provided to GSK under this
Section 9.6 (Prosecution and Maintenance), Amgen will have the right to redact
any manufacturing information and any information relating to any product other
than Ivory from any such filings and materials.

 

9.7.

Defense and Settlement of Third Party Claims of Infringement. If a Third Party
asserts that Patents, Know-How or other rights owned or controlled by it are
infringed by the activities hereunder of either of the Parties, then defense of
such claim (an “Infringement Claim”) will be managed in accordance with the
provisions of Section 13.5 (Defense of Third Party Claims), with coordination
and cooperation between the Defending Party and Assisting Party occurring via
the Patent Coordinators. If either Party seeks to initiate a nullification or
revocation proceeding against any such Patents, Know-How or other rights in
response to prospective or actual Third Party Claims of Infringement, the
Parties will coordinate and cooperate in regard to such proceedings in
accordance with the procedures set forth in Section 13.5 (Defense of Third Party
Claims), with coordination and cooperation between the Defending Party and
Assisting Party occurring via the Patent Coordinators.

 

9.8.

Enforcement. Except as expressly set forth in this Section 9.7 (Enforcement),
each Party will retain all its rights to control the enforcement of its own
intellectual property. Amgen will have the sole right to enforce the Ivory
Intellectual Property. GSK will reasonably assist Amgen with respect to any such
enforcement in the Collaboration Territory, including, in the event that it is
determined that the GSK is an indispensable Party to such action, by being named
as a Party in such action, and cooperate in any such action at Amgen’s request.
Without limiting the foregoing, Amgen will keep GSK advised of all material
communications, actual and prospective filings or submissions regarding such
action, and will provide GSK copies of and an opportunity to review and comment
on any such material communications, filings and submissions (provided that
Amgen will have the right to redact any manufacturing information and any
information relating to any product other than Ivory from any such materials).
All Recoveries will be retained by Amgen, but included in Ivory Net Revenues for
the period in which such Recovery is made.

 

9.9.

Patent Term Extensions. GSK will provide reasonable assistance to Amgen in
connection with obtaining supplemental protection certificates for Patents
within the Ivory Intellectual Property or otherwise licensed or assigned
hereunder as determined by the Patent Coordinators. To the extent reasonably and
legally required to obtain any such supplemental protection certificates in a
particular country, GSK will make

 

42



--------------------------------------------------------------------------------

available to Amgen copies of all necessary documentation to enable Amgen to use
the same for the purpose of obtaining the supplemental protection certificates
in such country.

 

9.10.

Employee Agreements. Prior to beginning work relating to any aspect of the
subject matter of this Agreement and/or being given access to Ivory Intellectual
Property or Confidential Information of the other Party, each employee,
consultant and/or agent of Amgen and GSK will have signed or will be bound to a
commercially reasonable non-disclosure and/or invention assignment agreement.
Each Party will be responsible for any compensation or payment to its employees,
contractors or agents in connection with the invention of any patent right.

 

9.11.

Trademarks.

 

  9.11.1.

Title. Amgen will own all right, title and interest in and to the Product
Trademarks, and GSK agrees to assign and hereby assigns to Amgen all right title
and interest that GSK has or may acquire in connection with the Product
Trademarks. All goodwill arising out of the use of the Product Trademarks or
otherwise related to Ivory will inure to the benefit of Amgen. GSK will not, and
will ensure that its Affiliates do not: (i) challenge any Product Trademark or
the registration thereof in any country; (ii) file, register or maintain any
registrations for the Product Trademarks, or for any trademarks or trade names
that are confusingly similar to any Product Trademark, in any country without
the express prior written consent of Amgen, and such permitted registrations (if
any) will be filed, registered or maintained by GSK in Amgen’s name; or
(iii) authorize or assist any Third Party to do the foregoing.

 

  9.11.2.

Required Use and Compliance.

 

  9.11.2.1.

Promotional Materials for Ivory in the Collaboration Scope will display the
Amgen Housemarks and the GSK Housemarks to the extent allowed by Applicable Law
and in accordance with the Brand Plan. Except for the use of the Amgen
Housemarks and the GSK Housemarks as may be expressly set forth in the Brand
Plan, each Party will promote Ivory in the Collaboration Scope only under the
Product Trademarks.

 

  9.11.2.2.

GSK agrees that it and its Affiliates will: (i) ensure that each use of the
Product Trademarks and/or the Amgen Housemarks by GSK is accompanied by an
acknowledgement that the Product Trademarks and Amgen Housemarks are owned by
Amgen; (ii) not use the Product Trademarks or Amgen Housemarks in a way that
might materially prejudice their distinctiveness or validity or the goodwill of
Amgen therein; and (iii) not use any trademarks or trade names so resembling any
of the Product Trademarks or Amgen Housemarks as to be likely to cause confusion
or deception. Amgen agrees that it and its Affiliates will ensure that each use
of the GSK Housemarks by Amgen is accompanied by an acknowledgement that the GSK
Housemarks are owned by GSK.

 

43



--------------------------------------------------------------------------------

  9.11.3.

Licenses.

 

  9.11.3.1.

To GSK. Amgen hereby grants to GSK [*] license to use the Product Trademarks and
Amgen Housemarks as set forth in the Promotional Materials and other materials
provided to it by Amgen, solely to Detail Ivory in the Collaboration Scope in
accordance with the Brand Plan, Country Plans and this Agreement during the
period that GSK has rights to Detail Ivory hereunder. GSK’s right to use the
Product Trademarks and the Amgen Housemarks will terminate, on a
country-by-country basis, when GSK’s rights to Detail Ivory in such country are
terminated or expire. GSK will take all such steps as Amgen may reasonably
request to give effect to the termination of the license to the Product
Trademarks and Amgen Housemarks in such country and to record any documents that
may be required to evidence the termination of such license.

 

  9.11.3.2.

To Amgen. GSK hereby grants to Amgen a [*] license to use the GSK Housemarks as
set forth in the Promotional Materials solely to Detail Ivory in the
Collaboration Scope in accordance with the Brand Plan, Country Plans and this
Agreement. Amgen’s right to use the GSK Housemarks will terminate, on a
country-by-country basis, when GSK’s rights to promote Ivory in such country are
terminated or expire; provided, that the license set forth in this Section
9.11.3.2 (To Amgen) will continue for a period of [*] to permit Amgen to use and
distribute its inventory of Promotional Materials containing GSK Housemarks in
such country (or, where the on-hand inventory as of such termination or
expiration of such Promotional Materials cannot practically be used within such
[*] period, such longer period as reasonably necessary to exhaust such
Promotional Materials, but in no event longer than [*]), in connection with
Amgen’s Detailing of Ivory. Amgen will take all such steps as GSK may reasonably
request to give effect to the termination of the license to the Collaboration
Housemarks in the applicable country and to record any documents that may be
required to evidence the termination of such license.

 

  9.11.4.

Respect of Trademarks. GSK will not have, assert or acquire any right, title or
interest in or to any of Product Trademarks or Amgen Housemarks or the goodwill
pertaining thereto, and Amgen will not have, assert or acquire any right, title
or interest in or to the GSK Housemarks or the goodwill pertaining thereto, in
each case by means of entering into or performing under this Agreement, except
in each case for the limited licenses explicitly provided in this Agreement.

 

  9.11.5.

Infringement Amgen will monitor the Product Trademarks against infringing uses
within the Collaboration Scope. GSK will give Amgen prompt notice of any
infringement or threatened infringement of any of the Product Trademarks of
which it becomes aware. Amgen will determine in its sole discretion what action,
if any, to take in response to any such infringement or threatened infringement
of any Product Trademark.

 

44



--------------------------------------------------------------------------------

9.12.

Community Of Interest. From time-to-time it may be desirable or beneficial to
the Parties to share between each other and their respective outside counsel
privileged and/or work product information with respect to certain Patents
and/or Know-How related to Ivory, and legal matters relating thereto, and that
they share a common interest in the prosecution, defense and enforcement of such
Patents and Know-How, including such Patents and Know-How owned or controlled by
Third Parties. Therefore, the Parties agree to execute the Joint Community Of
Interest Privilege Agreement (attached hereto as the Privilege Agreement
Schedule) concurrently with this Collaboration Agreement.

 

10.

REGULATORY AND SAFETY

 

10.1.

Regulatory Matters.

 

  10.1.1.

Regulatory Communication and Filings. Amgen will use Commercially Reasonable
Efforts to prepare, submit and maintain all Regulatory Filings and to obtain all
Regulatory Approvals for Ivory in the Collaboration Scope, including making all
Regulatory Filings necessary for the development of Ivory in accordance with the
Development Plan. Amgen will use Commercially Reasonable Efforts with respect to
all other regulatory matters regarding Ivory in the Collaboration Scope
including pricing, reimbursement and health technology assessments. GSK will
cooperate with Amgen, at its reasonable request, with respect to any regulatory
matters related to Ivory in the Collaboration Scope. Amgen will provide GSK with
copies of Regulatory Filings and material communications with Governmental
Authorities in the Collaboration Scope prior to submission within a reasonable
amount of time to allow GSK to review and comment on such Regulatory Filings and
communications, but not less than five (5) days, and Amgen will consider all
comments and proposed revisions from GSK in good faith prior to submission.
Notwithstanding the foregoing, if exigent action is required with respect to
such Regulatory Filing or material communication, and Amgen reasonably believes
it is not practicable to provide such Regulatory Filing or communication to GSK
in advance of submission without violating Applicable Law or causing a material
delay to such Regulatory Filing, communication or receipt of Regulatory
Approval, Amgen will instead provide such filing or communication to GSK as soon
as reasonably practicable. Amgen will consult with GSK regarding, and keep GSK
informed of, the status of the preparation of all Regulatory Filings,
Governmental Authority review of Regulatory Filings, and Regulatory Approvals
made or obtained by it in the Collaboration Scope.

 

  10.1.2.

Regulatory Meetings. Amgen will consult with GSK reasonably in advance of the
date of any anticipated meeting with a Governmental Authority in the
Collaboration Scope and will consider in good faith any timely recommendations
made by GSK in preparation for such meeting. Amgen will consider in good faith
permitting GSK to attend particular meetings between Amgen and the applicable
Governmental Authority that pertain to the Collaboration Scope. Where Amgen so
agrees, it will request that the applicable Governmental Authority allow at
least one (1) GSK representative to

 

45



--------------------------------------------------------------------------------

attend, [*] such meetings; provided, that the foregoing will not apply to [*]
only (such as interactions with EMEA rapporteurs). Amgen will timely inform GSK
of any such meetings. [*] with respect to any such meeting, and will not discuss
the contents of any such meeting with any Governmental Authority except as
required by Applicable Law or authorized by Amgen in writing.

 

  10.1.3.

GSK Obligations. Except as expressly provided in Section 10.1.1 (Regulatory
Communications and Filings) GSK will cooperate with Amgen, at its request, with
respect to any regulatory matters related to Ivory. GSK will not without the
consent of Amgen or unless so required by Applicable Law (and then only pursuant
to the terms of this Section 10.1.1 (Regulatory Communication and Filings)),
correspond or communicate with any Governmental Authority, whether within the
Collaboration Territory or otherwise, concerning Ivory or otherwise take any
action with any Governmental Authority concerning any authorization or
permission under which Ivory is sold or any application for the same.
Furthermore, GSK will, immediately upon receipt of any communication from any
Governmental Authority relating to Ivory, forward a copy (or written
description, with respect to any oral communication) of the same to Amgen and
respond to all inquiries by Amgen relating thereto. If GSK is advised by its
counsel that it must communicate with any Governmental Authority with respect to
Ivory or the activities under this Agreement, then GSK will so advise Amgen
immediately and, if possible, provide to Amgen in advance for review a copy of
any proposed written communication (or written description, with respect to any
oral communication) with respect thereto. GSK will comply with any and all
reasonable direction of Amgen concerning any meeting or written or oral
communication with any Governmental Authority; provided, that GSK will not take
direction of Amgen that GSK reasonably believes is not in compliance with
Applicable Law. In addition to the foregoing: (i) unless required by Applicable
Law, GSK will not disclose any information concerning any adverse drug
experience to any Person or Governmental Authority without the prior consent of
Amgen; (ii) GSK will utilize the global safety database maintained by Amgen as
directed by Amgen from time-to-time; and (iii) Amgen will have the sole
discretion to assess all adverse drug experiences and to determine whether any
complaint or adverse drug experience must be reported to any Governmental
Authority.

 

  10.1.4.

Labeling and Packaging Materials. Amgen will have sole authority and
responsibility, and will use Commercially Reasonable Efforts to, seek and/or
obtain any necessary governmental approvals of any labeling, package inserts or
packaging for Ivory and Promotional Materials, and to determine whether the same
requires governmental approval; provided, that Amgen will use Commercially
Reasonable Efforts to obtain any Governmental Authority approval required to
include the GSK Housemarks on the labeling, packaging and package inserts for
Ivory in the Collaboration Scope within [*] of the Effective Date. All filings
and communications with Governmental Authorities in connection therewith will
remain under the control of Amgen. No labeling, package inserts, or packaging
for Ivory may be used or distributed by GSK

 

46



--------------------------------------------------------------------------------

unless such labeling, package inserts or packaging has been approved in advance
by Amgen. GSK will not modify or alter any labeling, package inserts or
packaging for Ivory, without the express prior approval of such modification or
alteration by Amgen. Amgen will provide GSK with prompt notice of, and copies
of, any changes in the Ivory labeling, package inserts or packaging.

 

  10.1.5.

Regulatory and Safety Information. Each Party agrees to provide the other with
all reasonable assistance and take all actions reasonably requested by the other
Party that are necessary or desirable to enable the other Party to comply with
any Applicable Law with respect to Ivory, including reporting obligations of
Amgen related to Ivory. Such assistance and actions will include, among other
things, GSK keeping Amgen informed, commencing immediately upon notification of
any action by, or notification or other information which it receives (directly
or indirectly) from any Governmental Authority that: (i) raises any concerns
regarding the safety or efficacy of Ivory; (ii) indicates or suggests a
potential liability for either Party to Third Parties arising in connection with
Ivory; or (iii) is reasonably likely to lead to a recall or market withdrawal of
Ivory. Concurrently with entry into this Agreement, or promptly after the
Effective Date of the Agreement, but not later than sixty (60) days thereafter,
the Parties will enter into an agreement pertaining to safety,
pharmacovigilance, product complaints and/or the like.

 

10.2.

Brand Security and Anti-Counterfeiting. The Parties will establish contacts for
communication regarding brand security issues and will each reasonably cooperate
with the other with respect thereto.

 

10.3.

Product Technical Complaints; Recalls; Returns.

 

  10.3.1.

Product Technical Complaints If GSK (including any GSK sales representative
Detailing Ivory) becomes aware of any Product Technical Complaint (as defined
below), GSK will submit a written report of such complaint to Amgen within one
(1) business day of GSK so becoming aware (along with a sample of the Ivory
product involved in the complaint, as soon as (and if) available). GSK will not
take any other action in respect of any such complaint without the consent of
Amgen unless otherwise required by Applicable Law. As used herein, “Product
Technical Complaint” means: (i) any complaint that questions the purity,
identity, potency or quality of Ivory, its packaging or labeling or the
compliance of any batch of Ivory with Applicable Law; (ii) any complaint
concerning Ivory being mistaken for, or Ivory’s labeling being applied to,
another article; (iii) any bacterial contamination or significant chemical,
physical or other change or deterioration in Ivory; (iv) any failure of one
(1) or more batches of Ivory to meet the specifications therefor in the
applicable Regulatory Approval; or (v) any complaint or evidence of tampering
with Ivory. Amgen will use Commercially Reasonable Efforts to address any such
Product Technical Complaint with respect to Ivory in the Collaboration Scope.

 

  10.3.2.

Recalls or Other Corrective Action. Amgen will have the sole right to undertake,
and will make all decisions with respect to, any recall, market withdrawals,
field alerts or any other corrective action (including letters to

 

47



--------------------------------------------------------------------------------

health care professionals) related to Ivory. At Amgen’s request, GSK will
provide reasonable assistance to Amgen in conducting such recall, market
withdrawal or other corrective action in the Collaboration Territory. Without
prejudice to Amgen’s indemnity obligations pursuant to Section 13.2 (Indemnity
by Amgen), Amgen will be under no liability whatsoever to compensate GSK or make
any other payment to GSK based on any decision to recall, initiate a market
withdrawal, issue a field alert or take any other corrective action with respect
to Ivory, unless such action results from Amgen’s failure to comply with the
terms of this Agreement.

 

  10.3.3.

Returns. If any quantities of Ivory are returned to GSK, GSK will promptly
notify Amgen and ship them to the facility designated by Amgen. GSK, at its
option, may advise the customer who made the return that Ivory has been returned
to Amgen, but will take no other steps in respect of any return without the
consent of Amgen, except as may be expressly authorized by the relevant Country
Team.

 

10.4.

Clinical Trial Register. Amgen will use Commercially Reasonable Efforts to
publish the results and/or summaries of clinical trials relating to Ivory in the
Collaboration Scope on a clinical trial register maintained by it and the
protocols of clinical trials relating to Ivory in the Collaboration Scope on
www.ClinicalTrials.gov (or an equivalent register in the Collaboration Scope, or
as otherwise required by Applicable Law or Amgen’s policies). GSK will have the
right to publish results and/or summaries [*]. The Parties will cooperate to
establish timelines and procedures for JDC review of publications and
presentations.

 

11.

CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES

 

11.1.

Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Term and for [*] thereafter, the receiving Party will keep confidential and will
not publish or otherwise disclose or use for any purpose any and all information
or materials related to the activities contemplated hereunder and furnished to
it by the other Party pursuant to this Agreement (or in the case of GSK, that is
created by or on behalf of GSK and owned by Amgen pursuant to Section 9.2
(Copyright Ownership)) that is identified by the disclosing Party as
confidential, proprietary or the like or that the receiving Party has reason to
believe is confidential based upon its own similar information (collectively,
“Confidential Information”). For clarity, GSK will have no right to and will not
utilize any Confidential Information of Amgen for activities outside the
Collaboration Scope or for activities related to products other than Ivory.
Notwithstanding the foregoing, Confidential Information will not include any
information to the extent that it can be established by written documentation by
the receiving Party that such information:

 

  11.1.1.

was obtained or was already known by the receiving Party or its Affiliates
without obligation of confidentiality as a result of disclosure from a Third
Party that the receiving Party did not know was under an obligation of
confidentiality to the disclosing Party with respect to such information;

 

48



--------------------------------------------------------------------------------

  11.1.2.

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party through no act or omission of
the receiving Party or its Affiliates in breach of this Agreement;

 

  11.1.3.

became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party or its Affiliates in breach of this Agreement; or

 

  11.1.4.

was independently discovered or developed by the receiving Party or its
Affiliates (without reference to or use of Confidential Information of the
disclosing Party).

 

11.2.

Authorized Disclosure. Except as expressly provided otherwise in this Agreement,
each Party may use and disclose Confidential Information of the other Party
solely as follows: (i) as reasonably necessary in conducting the activities
contemplated under this Agreement; (ii) with respect to Confidential Information
generated in the course of the activities conducted hereunder, to the extent
pertaining specifically to Ivory, for use by Amgen in connection with Ivory
outside the Collaboration Scope or disclosure by Amgen to a partner, GSK or
licensee for use with respect to Ivory outside the Collaboration Scope; (iii) to
the extent such disclosure is to a Governmental Authority as reasonably
necessary in filing or prosecuting patent, copyright and trademark applications
in accordance with this Agreement, prosecuting or defending litigation in
accordance with this Agreement, complying with applicable governmental
regulations with respect to performance under this Agreement, filing Regulatory
Filings, obtaining Regulatory Approval or fulfilling post-approval regulatory
obligations for Ivory, or otherwise required by Applicable Law, provided that if
a Party is required by Applicable Law to make any such disclosure of the other
Party’s Confidential Information it will, except where impracticable for
necessary disclosures (for example, in the event of medical emergency), give
reasonable advance notice to the other Party of such disclosure requirement and,
in the case of each of the foregoing exceptions pursuant to this subsection
(iii), will use its reasonable efforts to secure confidential treatment of such
Confidential Information required to be disclosed; (iv) to advisors (including
lawyers and accountants) on a need to know basis in support of the purposes of
this Agreement, in each case under appropriate confidentiality provisions or
professional standards of confidentiality substantially equivalent to those of
this Agreement; and (v) to the extent mutually agreed to by the Parties. Neither
Party will disclose Confidential Information of the other Party to its personnel
or to an Affiliate except to the extent such personnel or Affiliate needs to
know such information for the performance of such Party’s activities hereunder.

 

11.3.

Confidential Treatment of Terms and Conditions. Neither Party will disclose the
terms and conditions of this Agreement except that each Party has the right to
disclose the terms and conditions of this Agreement under reasonable and
customary obligations of confidentiality (but no less than equivalent
obligations to those under which the disclosing Party would disclose its own
confidential information of similar type): (i) if required by Applicable Law
(including disclosure of a redacted version of this Agreement in a relevant SEC
filing); (ii) to Governmental Authorities with authority over such Party that
request to review this Agreement in connection with a review, audit or
investigation of the operations of such Party by such authority (and provided

 

49



--------------------------------------------------------------------------------

that review of the terms of this Agreement are reasonably pertinent to such
review, audit or investigation); and (iii) to its attorneys and accountants in
support of the purposes of this Agreement. Notwithstanding the foregoing, with
respect to complying with the disclosure requirements of any Governmental
Authority in connection with any required filing of this Agreement, the Parties
will consult with one another concerning which terms of this Agreement will be
requested to be redacted in any public disclosure of the Agreement, and in any
event each Party will seek reasonable confidential treatment for any public
disclosure by any such Governmental Authority.

 

11.4.

Press Releases. Notwithstanding Section 11.3 (Confidential Treatment of Terms
and Conditions), the Parties will issue a joint press release to announce the
execution of this Agreement, which is attached hereto as the Press Release
Schedule and is for use in responding to inquiries about the Agreement and will
agree on the timing (in accordance with Applicable Law) and method for issuing
such press release and any media briefings; thereafter, GSK and Amgen may each
disclose to Third Parties (including media interviews and disclosures to
financial analysts) the information contained in such press release (but only
such information) without the need for further approval by the other, provided
that such information is still accurate. Each Party will have the right to issue
additional press releases and disclosures in regards to the terms of this
Agreement only with the prior written consent of the other Party, such consent
not to be unreasonably withheld (or as required to comply with Applicable Law).
For any such proposed press release or disclosure, the disclosing Party will
provide [*] notice to the other Party and will reasonably consider the other
Party’s comments that are provided within [*] after such notice, or such shorter
notice and comment periods as are reasonably required under the circumstances
but not less than [*].

 

11.5.

Prior Agreement. This Agreement supersedes the Confidential Disclosure Agreement
between the Parties dated January 28, 2009, including any written requests
thereunder (the “Prior Agreement”) with respect to information disclosed
thereunder relating to Ivory and activities related thereto. All confidential
information exchanged between the Parties under the Prior Agreement will be
deemed Confidential Information of the disclosing Party disclosed hereunder and
will be subject to the terms of this Agreement.

 

11.6.

Publications and Program Information. Except as permitted pursuant to Section
10.4 (Clinical Trial Register), or as agreed by the JBT or JDC, Amgen will have
the sole right to publish and make scientific presentations with respect to
Ivory, and to issue press releases (except with respect to the terms of this
Agreement, which is governed by Section 11.4 (Press Releases) or make other
public disclosures regarding Ivory (including with respect to its development,
commercialization and regulatory matters), and GSK will not do so without
Amgen’s prior written consent. Amgen will keep the relevant committee or team
informed of its general publication strategy and presentation calendar. In
addition, Amgen will deliver to GSK a copy of any proposed written publication
or outline of presentation with respect to Ivory in the Collaboration Scope in
advance of submission for publication or presentation at least [*] in advance of
submission (or, where a copy of such publication or presentation is not
available at such time, a draft or outline of such publication or a description
of such presentation), and GSK will have the right to: (i) require a delay in
submission of not more than [*] to enable patent applications protecting each
Party’s rights in such information to be filed;

 

50



--------------------------------------------------------------------------------

and (ii) prohibit disclosure of any of its Confidential Information in any such
proposed publication or presentation. Publications and presentations will be
subject to policies established by the Patent Coordinators to ensure appropriate
protection of intellectual property rights.

 

11.7.

Attorney-Client Privilege. Neither Party is waiving, nor will be deemed to have
waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the Applicable Law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving Party, regardless of whether the disclosing Party has asserted,
or is or may be entitled to assert, such privileges and protections. The Parties
may become joint defendants in proceedings to which the information covered by
such protections and privileges relates and may determine that they share a
common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles but are
not obligated to do so.

 

11.8.

Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that may result to a Party upon unauthorized disclosure, use
or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 11 (Confidentiality, Publications and Press Releases). In addition
to all other remedies, a Party is entitled to seek specific performance and
injunctive and other equitable relief (without the need to post a bond) as a
remedy for any breach or threatened breach of this Article 11 (Confidentiality,
Publications and Press Releases).

 

11.9.

Additional Permitted Disclosure. [*] will have the right to [*] pursuant to [*].

 

12.

REPRESENTATIONS AND WARRANTIES

 

12.1.

Mutual Representations and Warranties. Each of the Parties hereby represents and
warrants, as of the Effective Date to the other Party as follows:

 

  12.1.1.

It is duly organized and validly existing under the Applicable Law of its
jurisdiction of incorporation and it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement;

 

  12.1.2.

This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the Agreement, and compliance with its terms and provisions, and
the consummation of the transaction contemplated hereby, by such Party will not
materially conflict, interfere or be inconsistent with, result in any material
breach of or constitute a material default under, any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
nor to its knowledge violate any Applicable Law. The person or persons executing
this Agreement on such Party’s behalf have been duly authorized to do so by all
requisite corporate action;

 

51



--------------------------------------------------------------------------------

  12.1.3.

To its knowledge, no government authorization, consent, approval, license,
exemption of or filing or registration with any court or Governmental Authority
or under Applicable Law, is or will be necessary for, or in connection with, the
transaction contemplated by this Agreement or any other agreement or instrument
executed concurrently herewith, or (except for Regulatory Approvals, licenses,
clearances and the like necessary for the commercialization, research,
development, manufacture, sales or marketing of pharmaceutical products and
except for any required filing with the United States Securities and Exchange
Commission) for the performance by it of its obligations under this Agreement;

 

  12.1.4.

It has not been debarred or the subject of debarment proceedings by any
Governmental Authority;

 

  12.1.5.

To its knowledge it and its Affiliates have not violated any applicable
anticorruption or anti-bribery law or regulation, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended, or the regulations promulgated
thereunder (collectively, “Anticorruption Laws”);

 

  12.1.6.

It has established and maintains reasonable internal controls intended to ensure
compliance with Anticorruption Laws, including reasonable reporting
requirements; and

 

  12.1.7.

It has not granted any right to any Third Party relating to any intellectual
property or proprietary right licensed, granted or assigned by it to the other
Party hereunder that conflicts with the rights licensed, granted or assigned to
the other Party hereunder.

 

12.2.

Amgen Representations and Warranties. In addition to the representations and
warranties set forth in Section 12.1 (Mutual Representations and Warranties)
Amgen hereby represents and warrants to GSK that, except as would not be
expected to have a material adverse effect on the activities of the Parties
hereunder, as a whole, as of the Effective Date: [*]

 

12.3.

Amgen Covenants. Amgen hereby covenants to GSK that:

 

  12.3.1.

It will not [*]

 

  12.3.2.

Amgen understands its rights and obligations under this Agreement, and has and
will at all times during the Term maintain sufficient resources to fully and
diligently perform its obligations hereunder in accordance with the terms and
provisions hereof.

 

12.4.

GSK Representations and Warranties. In addition to the representations and
warranties set forth in Section 12.1 (Mutual Representations and Warranties),
GSK hereby represents and warrants to Amgen that, except as would not be
expected to have a material adverse effect on the activities of the Parties
hereunder, as a whole, as of the Effective Date: [*]

 

12.5.

GSK Covenants. GSK hereby covenants to Amgen that:

 

  12.5.1.

GSK understands its rights and obligations under this Agreement, and has and
will at all times during the Term maintain sufficient resources to fully and
diligently perform its obligations hereunder in accordance with the terms and
provisions hereof; and

 

52



--------------------------------------------------------------------------------

  12.5.2.

It will not [*].

 

12.6.

Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 12
(REPRESENTATIONS AND WARRANTIES), GSK AND AMGEN EXPRESSLY DISCLAIM ANY AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH
RESPECT TO THE COLLABORATION, IVORY INTELLECTUAL PROPERTY, AMGEN HOUSEMARKS, GSK
HOUSEMARKS, PRODUCT TRADEMARKS, THIS AGREEMENT, OR ANY OTHER SUBJECT MATTER
RELATING TO THIS AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY OR NONINFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS.

 

12.7.

Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN,
OTHER THAN TO THE EXTENT RESULTING FROM A PARTY’S BREACH OF ARTICLE 8 [*] OR
SECTION 11.1 (Confidentiality; Exceptions), IN NO EVENT WILL GSK OR AMGEN BE
LIABLE TO THE OTHER OR ANY OF THE OTHER’S AFFILIATES FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST
PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS
AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE
FOREGOING SENTENCE WILL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY
THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER SECTION 13.1
(INDEMNITY BY GSK), SECTION 13.2 (INDEMNITY BY AMGEN) [*].

 

12.8.

Covenants. Each Party hereby covenants to the other Party that, during the Term:

 

  12.8.1.

it will not grant any right to any Third Party relating to any intellectual
property or proprietary right licensed or assigned by it to the other Party
hereunder that conflicts with the rights granted to the other Party hereunder;

 

  12.8.2.

it will not knowingly use in connection with the research, development,
manufacture or commercialization to take place pursuant to this Agreement any
employee, consultant or investigator that has been debarred or the subject of
debarment proceedings by any regulatory agency; and

 

  12.8.3.

it will comply with all Applicable Law with respect to their performance of its
rights, duties and obligations under this Agreement, including
commercialization, manufacturing, research and development and regulatory
activities.

 

13.

INDEMNIFICATION AND INSURANCE

 

13.1.

Indemnity by GSK. Subject to the remainder of this Article 13 (Indemnification),
GSK will defend, indemnify, and hold harmless Amgen, its Affiliates, and their
respective directors, officers, employees, agents and representatives
(collectively, “Amgen

 

53



--------------------------------------------------------------------------------

    

Indemnitees”), at GSK’s cost and expense, from and against any and all
liabilities, losses, costs, damages, fees or expenses (including reasonable
legal expenses and attorneys’ fees incurred by or on behalf of any of the
indemnitees until such time as the indemnification obligation is acknowledged
and assumed hereunder with respect to the applicable claim) (collectively,
“Losses”) arising out of any Third Party Claims brought against any Amgen
Indemnitee to the extent such Losses result from: [*].

 

13.2.

Indemnity by Amgen. Subject to the remainder of this Article 13
(Indemnification), Amgen will defend, indemnify, and hold harmless GSK, its
Affiliates, and their respective directors, officers, employees, agents and
representatives (collectively, “GSK Indemnitees”), at Amgen’s cost and expense,
from and against any and all Losses arising out of any Third Party Claims
brought against any GSK Indemnitee to the extent such Losses: [*].

 

13.3.

[*].

 

13.4.

Claim for Indemnification. Whenever any Third Party Claim or Loss arises for
which a GSK Indemnitee or an Amgen Indemnitee (the “Indemnified Party”) may seek
indemnification under this Article 13 (Indemnification), the Indemnified Party
will promptly notify the other Party (the “Indemnifying Party”) of the Third
Party Claim or Loss and, when known, the facts constituting the basis for the
Third Party Claim; provided that the failure by an Indemnified Party to give
such notice or to otherwise meet its obligations under this Section 13.4 (Claim
for Indemnification) will not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnifying Party is actually prejudiced as a result of such failure.
The Indemnifying Party will have exclusive control of the defense and settlement
of all Third Party Claims for which it is responsible for indemnification and
will assume defense thereof at its own expense promptly upon notice of such
Third Party Claim. The Indemnified Party will not settle or compromise any Third
Party Claim for which it is entitled to indemnification without the prior
written consent of the Indemnifying Party, unless the Indemnifying Party is in
breach of its obligation to defend hereunder. In no event will the Indemnifying
Party settle any Third Party Claim without the prior written consent of the
Indemnified Party if such settlement does not include a complete release from
liability on such Third Party Claim or if such settlement would involve
undertaking an obligation by the Indemnified Party other than the payment of
money, would bind or impair the Indemnified Party, or includes any admission of
wrongdoing by the Indemnified Party or that any intellectual property or
proprietary right of the Indemnified Party is invalid or unenforceable. The
Indemnified Party will reasonably cooperate with the Indemnifying Party at the
Indemnifying Party’s expense and will make available to the Indemnifying Party
reasonably requested information under the control of the Indemnified Party,
which information will be subject to Article 11 (Confidentiality, Publications
and Press Releases). The Indemnifying Party will permit the Indemnified Party to
participate in (but not to control) the Third Party Claim through counsel of its
choosing to the extent it has the ability to do so (at the Indemnified Party’s
expense). Notwithstanding the foregoing, the Indemnified Party will have the
right to employ separate counsel at the Indemnifying Party’s expense and to
control its own defense of the applicable Third Party Claim if: (i) there are or
may be legal defenses available to the Indemnified Party

 

54



--------------------------------------------------------------------------------

    

that are different from or additional to those available to the Indemnifying
Party; or (ii) in the reasonable opinion of counsel to the Indemnified Party, a
conflict or potential conflict exists between the Indemnified Party and
Indemnifying Party that would make such separate representation advisable;
provided that, in no event will the Indemnifying Party be required to pay fees
and expenses under this sentence for more than one (1) firm of attorneys in any
jurisdiction in any one (1) legal action or group of related legal actions.

 

13.5.

Defense of Third Party Claims. Except as otherwise provided in Section 13.4
(Claim for Indemnification), each Party (such Party referred to as the
“Defending Party”) will have the sole right, but not the obligation, to defend
against any Third Party Claims made against it with respect to its activities
hereunder. Each Party will notify the other Party (the “Assisting Party”) as
promptly as practicable if any Third Party Claim is commenced or threatened
against it, including any Infringement Claim or any [*]. The Assisting Party
will reasonably assist the Defending Party and cooperate in any such litigation
at Defending Party’s reasonable request (and the Defending Party will reimburse
the Assisting Party’s reasonable costs incurred in connection with such
cooperation (subject to Section 6.1.1.4 and 6.1.2.11, to the extent
applicable)). The Defending Party will seek and reasonably consider, but is not
obligated to follow, the Assisting Party’s comments before determining the
strategy for such matter. Without limiting the foregoing, the Defending Party
will keep the Assisting Party advised of all material communications, actual and
prospective filings or submissions regarding such action, and will provide the
Assisting Party copies of and an opportunity to review and comment on any such
communications, filings and submissions; provided, that each Party will have the
right to redact from any information disclosed to the other hereunder any
information relating to a product other than Ivory or relating to the
manufacture of Ivory. The Defending Party will control the defense and/or
settlement of Third Party Claims at its own expense (subject to Section 6.1.1.4
and 6.1.2.11, to the extent applicable) with counsel of its choice. The
Assisting Party will have the right to participate in the defense and/or
settlement of such Third Party Claim at its own expense (subject to Section
6.1.1.4 and 6.1.2.11, to the extent applicable) with counsel of its choice. The
Defending Party will not settle a Third Party Claim without the prior written
consent of the other Party (such consent not to be unreasonably withheld),
unless such settlement: [*]. In the event that a Third Party Claim is brought
against both of the Parties (a “Joint Claim”), then the Parties will determine
whether to defend against such Joint Claim, which of the Parties should be the
Defending Party or whether the Parties should jointly control such defense and
the strategy for such defense. If the Parties determine that there will be one
Defending Party for a Joint Claim, then the Assisting Party will have the right
to participate in the defense of such Joint Claim through counsel, and at its
own expense (subject to Section 6.1.1.4 and 6.1.2.11, to the extent applicable)
of its choosing to the extent it has the ability to do so, and may control its
own defense of the Joint Claim if there are or may be legal defenses available
to the Assisting Party that are different from or additional to those available
to the Defending Party, or in the reasonable opinion of counsel to the Assisting
Party, a conflict or potential conflict exists between the Assisting Party and
Defending Party that would make such separate representation advisable. In the
case of an Infringement Claim, the coordination and cooperation set forth in
this Section 13.5 (Defense of Third

 

55



--------------------------------------------------------------------------------

  

Party Claims) will be accomplished via the Patent Coordinators. This Section
13.5 (Defense of Third Party Claims) will not apply to employment or similar
personnel-related claims.

 

13.6.

Insurance. Each of the Parties will, at their own respective expense (and not
subject to cost sharing hereunder) procure and maintain during the Term,
insurance policies adequate to cover their obligations hereunder and consistent
with the normal business practices of prudent pharmaceutical companies of
similar size and scope (or reasonable self-insurance sufficient to provide
materially the same level and type of protection). Such insurance will not
create a limit to either Party’s liability hereunder.

 

14.

TERM AND TERMINATION

 

14.1.

Term. This Agreement will become effective on the Effective Date and will
terminate at the end of the Term unless and until sooner terminated pursuant to
any provision of this Agreement.

 

14.2.

Termination for Breach.

 

  14.2.1.

In the event of a material breach of this Agreement, the non-breaching Party
will have the right to terminate this Agreement (either as a whole or in the
country or countries in which such breach occurred, at the terminating Party’s
option) by written notice to the breaching Party, which notice will specify the
nature of such breach in reasonable detail. Such termination will become
effective on the date specified in the notice (which will not be earlier than
[*] after the delivery thereof to the breaching Party or, in the case of a
failure to pay amounts due hereunder, [*]) unless, during the [*] period after
delivery of such notice to the breaching Party, the breaching Party has cured
such breach to the reasonable satisfaction of the non-breaching Party.

 

  14.2.2.

Notwithstanding the provisions of Section 14.2.1, the following will apply in
the event of multiple breaches by the same Party: (i) in the event of [*]
material breaches of this Agreement by the same Party within a [*] period, the
non-breaching Party will have the right to terminate this Agreement by written
notice to the breaching Party, which notice will specify the nature of such
third breach in reasonable detail, effective (regardless of whether such third
breach is cured) as of the date specified in such notice (which will not be
earlier than [*] from receipt thereof by the breaching Party), and (ii) if a
Party commits at least [*] material breaches of this Agreement and such breaches
are with respect to the same obligation or activity hereunder, then the
non-breaching Party will have the right, but not the obligation, to call a
special meeting of the JDC with respect to development breaches or the JSC with
respect to any other breach (a “Special Meeting”), by written notice to the
breaching Party. Such notice will state with particularity the obligations that
the non-breaching Party believes have not been satisfied and the basis for such
belief. The Special Meeting will be convened within ten (10) business days of
the breaching Party’s receipt of such notice. At the Special Meeting, the JSC or
JDC, as applicable, will discuss the non-breaching Party’s concerns, the
breaching Party’s efforts in such area of concerns and any additional actions
the breaching Party should take to alleviate

 

56



--------------------------------------------------------------------------------

    

the non-breaching Party’s concerns. The JSC or JDC, as applicable, will develop
a plan describing the actions that the Parties reasonably believe the breaching
Party should take to meet its applicable obligations under the Agreement (the
“Remediation Plan”); provided, that the Remediation Plan may provide that the
non-breaching Party will assume responsibility for such obligation or activity
and the breaching Party will cooperate with the non-breaching Party to effect
such transition to the non-breaching Party. The applicable Party will perform
the actions described in such Remediation Plan in accordance with the timelines,
if any, set forth therein. For the avoidance of doubt, if the non-breaching
Party chooses not to request a Special Meeting, then such Party may proceed in
accordance with Section 14.2.1.

 

14.3.

Termination for Insolvency. Either Party will have the right to terminate this
Agreement immediately upon written notice, if: (i) the other Party becomes
insolvent; (ii) the other Party files a petition in bankruptcy, or if an
involuntary petition in bankruptcy is filed against the other Party and such
involuntary petition is not dismissed within seventy-five (75) days and the
other Party (a) fails to assume this Agreement in any such bankruptcy proceeding
within thirty (30) days after filing or (b) assumes and assigns this Agreement
to a Third Party, or (iii) a receiver or guardian has been appointed for the
other Party who is not discharged within seventy-five (75) days after
appointment.

 

14.4.

Early Termination by Amgen. Amgen will have the right to terminate this
Agreement by [*], such termination to be effective no sooner than January 1,
2021 with respect to either: (i) all countries in the Collaboration Territory;
or (ii) one, any or all of the Russian Federation, Mexico, Australia and/or New
Zealand. In the event of any such termination, Amgen will pay GSK [*].

 

14.5.

Termination Discussion. If the sales of Ivory during any three (3) year period
are less than [*] of the total amount forecast for such period (as set forth in
the Sales Forecast Schedule) (or if either Party reasonably determines that
facts and circumstances pertaining at any time during the Term indicate a very
high likelihood that the foregoing will occur, including by reason of label or
other access limitations or safety events), then the Parties will meet and
discuss whether it may be appropriate to terminate this Agreement, provided that
no such termination will be effective unless expressly agreed in writing by the
Parties.

 

14.6.

Valid Safety Issue. Either Party may terminate this Agreement immediately upon
written notice following either: [*]. To be effective, such notice must be given
no later than thirty (30) days following the notification by Amgen that such
Valid Safety Issue has occurred.

 

14.7.

Failure to Supply. GSK may terminate this Agreement on thirty (30) days prior
written notice if Amgen is unable to supply for reasons other than Force
Majeure, at least [*] of the lower of: (i) the then-current monthly forecast
requirements for Ivory in the Collaboration Scope as a whole; and (ii) the
actual demand for Ivory in the Collaboration Scope as a whole, in each case for
each of [*]. To be effective, such notice must be given no later than thirty
(30) days following the sooner of notification by Amgen or GSK otherwise
becoming aware that such failure to supply has occurred.

 

57



--------------------------------------------------------------------------------

14.8.

Termination for Challenge. Either Party will have the right to terminate this
Agreement by written notice to the other Party, if such other Party, its
Affiliates or licensees bring or join any challenge to the validity or
enforceability of (i) if Amgen is the challenging Party, any Know-How or Patents
licensed to Amgen pursuant to Section 9.5 (License Grant by GSK) (including GSK
Inventions); and (ii) if GSK is the challenging Party, any Ivory Intellectual
Property (or any intellectual property corresponding to any such Ivory
Intellectual Property outside the Collaboration Scope). Notwithstanding the
foregoing, nothing in this Section 14.8 (Termination for Challenge) will either:
(i) prevent either Party from asserting any defense or counterclaim in an action
for infringement of intellectual property, brought against such Party or its
Affiliates, or any Third Party that such Party or any of its Affiliates is
obligated to indemnify, or responding in any other manner to such an action for
infringement; or (ii) allow a Party to terminate this Agreement in the event the
other Party asserts any such defense or counterclaim or otherwise responds in
any such action for infringement.

 

14.9.

Effects of Expiration or Termination Upon the expiration or termination of this
Agreement for any reason, the following will apply:

 

  14.9.1.

Accrued Obligations. Expiration or termination of this Agreement for any reason
will not release either Party from any liability (including any payment
obligations) that, at the time of such expiration or termination, has already
accrued to the other Party or which is attributable to activities prior to such
expiration or termination.

 

  14.9.2.

Promotion Rights; Licenses. Except as set forth in Section 14.10 (Transition),
upon the expiration or termination of this Agreement: (i) GSK’s right to promote
Ivory in the Collaboration Scope will terminate; (ii) all licenses to GSK
hereunder will terminate; and (iii) GSK will immediately cease all of its
promotional and marketing activities for Ivory in the Collaboration Territory
and discontinue all use of Amgen Housemarks and Product Trademarks. Amgen’s
right to use the GSK Housemarks pursuant to Section 9.11.3.2 will survive
expiration or termination of the Agreement until such time as any existing
inventory of labeling, package inserts or outserts, monographs or packaging
materials or Promotional Materials for Ivory in the Collaboration Territory that
contain the GSK Housemarks have been depleted.

 

  14.9.3.

Product Data and Amgen Confidential Information. GSK will promptly transfer to
Amgen, at no cost, copies of all data, reports, records and materials in its
possession or control that relate to Ivory (“Product Data”). Such Product Data
will be in electronic form reasonably usable by Amgen and, if reasonably
necessary in connection with Amgen’s (or its designee’s) further
commercialization, development or exploitation of Ivory in the Collaboration
Territory, will include original hardcopies or duplicate copies thereof, as
required. In addition (without limiting Section 9.2 (Copyright Ownership;
Certain Confidential Information), all Product Data generated by or under
authority of [*] hereunder during the term of the Agreement, that solely
pertains to [*], will be deemed Confidential Information of [*] following
termination of this Agreement. In addition, GSK will promptly return to Amgen,
or destroy at Amgen’s request, all relevant records and materials in GSK’s
possession or

 

58



--------------------------------------------------------------------------------

control containing Confidential Information of Amgen (provided that GSK may
keep: (i) copies of such records as may be required for GSK to comply with
Applicable Law; and (ii) one copy of such Confidential Information of Amgen for
archival purposes only; provided that, in each case, such copies are Segregated
from any [*]).

 

  14.9.4.

Return of Samples and Materials. GSK will promptly return to Amgen, or destroy
at Amgen’s request (and certify such destruction to Amgen), all Samples,
Promotional Materials, sales training materials and any other documents, or
materials primarily intended for use in commercialization of Ivory in the
Collaboration Territory.

 

  14.9.5.

Assignment of Filings and Registrations. GSK will, at its own expense (other
than with respect to any fee payable to the relevant Governmental Authority in
connection with the relevant assignment, which will be borne by Amgen), assign
to Amgen all Regulatory Filings and Regulatory Approvals in the Collaboration
Territory related to Ivory that are in GSK’s name (if any), and all trademark
and copyright registrations related to Ivory (or to labeling, package inserts or
outserts, monographs or packaging materials or Promotional Materials for Ivory)
that are in GSK’s name, if any. The foregoing is not meant to imply any right of
GSK to own any filing or intellectual property except as may be expressly set
forth herein or agreed in writing between the Parties.

 

  14.9.6.

Survival. Articles 5 (Up-Front Payments and Milestones) (with respect to periods
prior to expiration or termination), 6 (Profit/Expense Sharing) (with respect to
periods prior to expiration or termination), 7 (Payments) (with respect to
periods prior to expiration or termination), 8 [*] (only with respect to such
continuing periods as expressly referenced in such Article), 13 (Indemnification
and Insurance) (with respect to periods prior to expiration or termination), and
16 (Miscellaneous) and Sections 3.10 (Promotional Materials) (with respect to
the termination of use of and destruction of existing Promotional Materials),
3.11 (Detailing Reports and Audit Rights) (with respect to periods prior to
expiration or termination), 3.13 (Samples) (with respect to the return or
destruction of Samples), 9.4 (License Grant by Amgen) (with respect to the
transition period referenced in Section 14.10 (Transition)), 9.5 (License Grant
by GSK), 9.8 (Enforcement) (with respect to enforcement against activities that
took place prior to expiration or termination), 9.9 (Patent Term Extensions)
(with respect to periods prior to expiration or termination), 9.11.3 (Licenses)
(with respect to the transition period referenced in Section 14.10 (Transition)
and the sell-off period referenced therein), 10.3 (Product Technical Complaints;
Recalls; Returns), 11.1 (Confidentiality; Exceptions), 11.2 (Authorized
Disclosure), 11.3 (Confidential Treatment of Terms and Conditions), 11.7
(Attorney-Client Privilege), 11.8 (Injunctive Relief), 11.9 (Additional
Permitted Disclosure), 14.8 (Effects of Expiration or Termination), and 14.10
(Transition), 14.11 (Tail Payments) will survive expiration or termination of
this Agreement for any reason. Following any such expiration or termination,
medical inquiries with respect to Ivory will be referred by GSK to Amgen in
accordance with instructions provided by Amgen. Except as otherwise provided in
this

 

59



--------------------------------------------------------------------------------

Section 14.7 (Effects of Expiration or Termination), all rights and obligations
of the Parties under this Agreement will terminate upon expiration or
termination of this Agreement for any reason.

 

14.10.

Transition. During all applicable notice periods prior to termination under
Sections 14.1 (Termination for Breach), 14.3 (Termination for Insolvency), 14.4
(Early Termination by Amgen), 14.7 (Failure to Supply) and 16.9 (Force Majeure)
(provided; that with respect to transition following termination pursuant to
Section 16.9 (Force Majeure), the Party subject to such Force Majeure [*] will
not be liable for activities to the extent prevented from performing such
activities due to the Force Majeure [*] giving rise to such termination. GSK
will continue to meet its obligations to promote Ivory within the Collaboration
Scope, in accordance with the applicable Country Plan and this Agreement, unless
otherwise requested by Amgen or agreed by the Parties. Except for termination
pursuant to Section 14.4 (Early Termination by Amgen), during such period as the
Parties determine is reasonably necessary (up to [*]) following the effective
date of such termination, GSK will undertake reasonable efforts to effect a
smooth and orderly transition of all commercial activities and responsibilities
of GSK under this Agreement to Amgen, as soon as reasonably possible, to enable
Amgen to continue the promotion and commercialization of Ivory in the
Collaboration Scope after termination. Notwithstanding the foregoing, the
Parties will use reasonable efforts to effect the transition as quickly as
possible within the time periods referenced above. For the avoidance of doubt,
in the case of termination in accordance with Section 14.6 (Valid Safety Issue)
GSK will have no obligation to Detail or commercialize Ivory, or take any other
action that it reasonably believes presents a safety risk to patients (and GSK’s
decision to not take such action will not be subject to Amgen’s final
decision-making authority under Article 2 (Scope and Governance), but will carry
out its other obligations pursuant to Section 14.8 (Effects of Expiration or
Termination). During any transition period subsequent to the expiration or
termination of this Agreement, Amgen will reimburse GSK’s reasonable costs
incurred at Amgen’s request in connection with the transition of
responsibilities for Ivory in the Collaboration Scope to Amgen.

 

14.11.

Tail Payments. Upon expiration of the Term pursuant to Section 14.1 (Term) Amgen
will make a tail payment to GSK in each of the two (2) years of the Tail Period
(i.e., 2023 and 2024) (each, a “Tail Payment”). Such Tail Payments will be
calculated as follows:

 

  14.11.1.

No later than March 1, 2024, Amgen will pay GSK a Tail Payment in an amount
equal to [*].

 

  14.11.2.

No later than March 1, 2025, Amgen will pay GSK a Tail Payment in an amount
equal to [*].

 

  14.11.3.

“[*]” means [*] of that percentage that is determined by dividing an amount
equal to [*] by [*]. If the [*] equals zero (0) or a negative number, then GSK
will not be entitled any Tail Payments pursuant to this Section 14.11 (Tail
Payment).

 

60



--------------------------------------------------------------------------------

  14.11.4.

An example of the calculation of the payment to be made pursuant to this Section
14.11 (Tail Payment) is set forth on the Tail Payment Schedule. The provisions
of Article 7 will apply to the Tail Payments.

 

14.12.

No Limitation of Rights. The rights provided in this Article 14 (Term and
Termination) will be in addition and without prejudice to any other rights which
the Parties may have with respect to any default or breach of the provisions of
this Agreement. Termination is not the sole remedy under this Agreement and,
whether or not termination is effected, all other remedies at equity or law will
remain available to the Parties except as expressly agreed otherwise herein.

 

15.

CHANGE OF CONTROL

 

15.1.

Change of Control of GSK. GSK will give Amgen written notice within five
(5) days after the public announcement or disclosure of, or if earlier the
signing of any agreement for, a proposed Change of Control of GSK. In the event
of the occurrence of, signing of an agreement for, or public announcement or
disclosure of, any proposed Change of Control of GSK, Amgen will have the right
to [*].

 

15.2.

Change of Control of Amgen. Amgen will give GSK written notice within five
(5) days after the public announcement or disclosure of, or if earlier the
signing of any agreement for, a proposed Change of Control of Amgen (a “Change
of Control Notice”). In the event of the occurrence of a Change of Control of
Amgen, if the entity acquiring ownership of Amgen is [*] then GSK will have the
right to [*].

 

16.

MISCELLANEOUS

 

16.1.

Affiliates. Each Party will have the right to exercise its rights and perform
its obligations hereunder through its Affiliates (including by licensing rights
hereunder where such rights are held in the name of any such Affiliate);
provided that such Party will be responsible for its Affiliates’ performance
hereunder.

 

16.2.

Arbitration. In the event of any controversy or dispute arising out of or
relating to any provision of this Agreement, the construction, validity or
breach thereof, the Parties will try to settle the same amicably between
themselves. If the Parties fail to settle such matter within thirty (30) days of
it having arisen, such matter will be exclusively and finally resolved by
binding arbitration under the [*]. The place of the arbitration will be [*] and
the language of the arbitration will be English. In the event of a dispute
involving the alleged breach of this Agreement, neither Party will have the
right to terminate this Agreement until resolution of the dispute pursuant to
this Section 16.2 (Arbitration), and any time period for cure will commence only
after such resolution. Any disputed performance or suspended performance pending
the resolution of a dispute involving the alleged breach of this Agreement that
the arbitrator determines to be required to be performed by a Party must be
completed within a reasonable time period following the final decision of the
arbitrator. The arbitration award will be final and binding upon both Parties
and may be entered in any court of competent jurisdiction for enforcement. The
arbitrators will have the power to grant monetary damages as well as injunctive
or other specific relief. Notwithstanding the foregoing, each Party will have
the right to seek, without establishment of the arbitral tribunal, injunctive or
other provisional relief from a court of competent jurisdiction that may be

 

61



--------------------------------------------------------------------------------

  

necessary to avoid irreparable harm or preserve the subject matter of a dispute.
Each Party will bear its own costs and expenses and attorneys’ fees, and the
Party that does not prevail in the arbitration proceeding will pay the
arbitrator’s fees and any administrative fees of arbitration.

 

16.3.

Assignment. Neither this Agreement nor any rights or obligations hereunder may
be assigned or otherwise transferred (whether by operation of Applicable Law,
general succession or otherwise) by either Party without the prior written
consent of the other Party; provided that either Party may assign this
Agreement, or rights and obligations hereunder, without prior written consent to
any Affiliate, and Amgen may assign this Agreement without prior written consent
in connection with the transfer or sale of all or substantially all of the
business of Amgen to which this Agreement relates. Any assignment not in
accordance with this Agreement will be void. Subject to the foregoing, the
rights and obligations of the Parties under this Agreement will be binding upon
and inure to the benefit of the successors and permitted assigns of the Parties.

 

16.4.

Choice of Law. This Agreement will be governed by, and enforced and construed in
accordance with, the laws of the State of New York without regard to its
conflicts of law provisions. The United Nations Convention for the International
Sale of Goods will not apply to the transactions contemplated herein.

 

16.5.

Compliance with Applicable Law. No Party will be required by this Agreement to
take or omit to take any action in contravention of Applicable Law or applicable
national and international pharmaceutical industry codes of practices.

 

16.6.

Construction. The definitions of the terms herein will apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation”. The Parties each acknowledge
that they have had the advice of counsel with respect to this Agreement, that
this Agreement has been jointly drafted, and that no rule of strict construction
will be applied in the interpretation hereof. Unless the context requires
otherwise: (i) a reference to a Party’s costs includes both internal FTE costs
at the FTE Rate and reasonable Third Party costs; (ii) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein); (iii) any reference to any Applicable Law herein will be construed
as referring to such Applicable Law as from time to time enacted, repealed or
amended; (iv) any reference herein to any person will be construed to include
the person’s permitted successors and assigns; (v) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and
(vi) all references herein to Articles, Sections, Schedules or Exhibits, unless
otherwise specifically provided, will be construed to refer to Articles,
Sections, Schedules or Exhibits of this Agreement. This Agreement has been
executed in English, and the English version of this Agreement will control.

 

62



--------------------------------------------------------------------------------

16.7.

Counterparts. This Agreement may be executed in counterparts with the same
effect as if both Parties had signed the same document. All such counterparts
will be deemed an original, will be construed together and will constitute one
and the same instrument. Signature pages of this Agreement may be exchanged by
facsimile or other electronic means without affecting the validity thereof.

 

16.8.

Currency. With respect to amounts required to be converted into another currency
for calculation or payment, hereunder, such amounts will be converted using a
rate of exchange which corresponds to the rate used for conversion between the
relative currencies by whichever Party recorded the relevant receipt or
expenditure, for the respective reporting period in its books and records that
are maintained in accordance with GAAP or IFRS, as the case may be. If a Party
is not required to perform such a currency conversion for its GAAP or IFRS
reporting with respect to the applicable period, then for such period such Party
will make such conversion using the rate of exchange which corresponds to the
[*] as published in the Wall Street Journal, Eastern U.S. Edition on the second
to last business day of the calendar quarter (or such other publication as
agreed-upon by the Parties) in which such receipt or expenditure was incurred.

 

16.9.

Entire Agreement. This Agreement, including the attached Appendices, Schedules
and Exhibits constitutes the entire agreement between the Parties as to the
subject matter of this Agreement, and supersedes and merges all prior or
contemporaneous negotiations, representations, agreements and understandings
regarding the same. Nothing in this Agreements intended to modify, abrogate or
eliminate those rights and obligations of the Parties expressly set forth in the
Expansion Agreement.

 

16.10.

Force Majeure. Neither Party will be liable for delay or failure in the
performance of any of its obligations hereunder (other than the payment of
money) to the extent such delay or failure is due to causes beyond its
reasonable control, including acts of God, fires, floods, earthquakes, labor
strikes, acts of war, terrorism or civil unrest (“Force Majeure”); provided,
that the affected Party promptly notifies the other Party in writing (and
continues to provide monthly status updates to the other Party for the duration
of the effect); and provided, further that the affected Party uses its
Commercially Reasonable Efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and will continue
performance with reasonable dispatch whenever such causes are removed. If the
performance of any obligation or activity of either Party that is fundamental to
the commercial success of Ivory in the Collaboration Scope is prevented by such
Force Majeure event for a period of more than [*], then either Party may
terminate this Agreement upon [*] written notice, unless such obligation is
performed within such [*] notice period. In addition, [*].

 

16.11.

Further Assurances. Each Party agrees to do and perform all such further acts
and things and will execute and deliver such other agreements, certificates,
instruments and documents necessary or that the other Party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to evidence, perfect or otherwise confirm its rights hereunder.

 

16.12.

Headings. Headings and captions are for convenience only and are not to be used
in the interpretation of this Agreement.

 

63



--------------------------------------------------------------------------------

16.13.

No Set-Off. Except as expressly set forth in Section 6.1.9 (True-Up), Section
7.6 (Withholding) or Section 7.7 (VAT), no Party will have the right to deduct
from amounts otherwise payable hereunder any amounts payable to such Party (or
its Affiliates) from the other Party (or its Affiliates), whether pursuant to
this Agreement or otherwise.

 

16.14.

Notices. Any notice required or permitted to be given by this Agreement will be
in writing, in English, and will be delivered by hand or overnight courier with
tracking capabilities or mailed postage prepaid by registered or certified mail
addressed as set forth below unless changed by notice so given:

 

If to Amgen:

   Amgen Inc.    One Amgen Center Drive    Thousand Oaks, California 91320-1799
   Attention: Corporate Secretary    Telephone: 805-447-1000    Facsimile: [*]

 

If to GSK:

   GlaxoSmithKline    709 Swedeland Road    P.O. Box 1539    King of Prussia, PA
19406-0939    USA    Attention: Senior Vice President, Worldwide Business
Development    Telephone: [*]    Facsimile: [*]    With a copy to:   
GlaxoSmithKline    2301 Renaissance Boulevard    Mailcode RN0220    King of
Prussia, PA 19406-2772    USA    Attention: Vice President and Associate General
Counsel, Business
Development Transactions    Telephone: [*]    Facsimile: [*]

Any such notice will be deemed given on the date delivered. A Party may add,
delete (so long as at least one person is remaining), or change the person or
address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 16.14 (Notices).

 

16.15.

Relationship of the Parties. Each Party is an independent contractor under this
Agreement. Nothing contained herein will be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties or any of
their agents or employees, or any other legal arrangement that would impose
liability upon

 

64



--------------------------------------------------------------------------------

one Party for the act or failure to act of the other Party. The Parties will
operate their own businesses separately and independently and they will hold
themselves out as, act as, and constitute independent contractors in all
respects and not as principal and agent, partners or joint venturers. The
Parties will each be responsible for fulfilling their own obligations under this
Agreement, and they will not have control or responsibility over the actions of
the other Party. The Parties will make and receive only such payments as are
required under this Agreement for sales and services required hereunder, and
will not share in, or participate in, the business operations of the other
Party. Neither party will have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever. Each Party will file all necessary reports, statements, tax returns,
information returns and any other filings with the FDA, the Securities and
Exchange Commission, U.S. Internal Revenue Service, any regulatory authority or
any other Governmental Authority on the basis that is consistent with the terms
of this Section.

 

16.16.

Severability. To the fullest extent permitted by Applicable Law, the Parties
waive any provision of Applicable Law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect
or to any extent, then in such respect and to such extent such provision will be
given no effect by the Parties and shall not form part of this Agreement. To the
fullest extent permitted by Applicable Law, all other provisions of this
Agreement shall remain in full force and effect and the Parties will use their
commercially reasonable efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
Applicable Law and achieves, as nearly as possible, the original intention of
the Parties.

 

16.17.

[*]

 

16.18.

Third Party Beneficiaries. Except as expressly provided with respect to Amgen
Indemnitees or GSK Indemnities in Article 13 (Indemnification), there are no
Third Party beneficiaries intended hereunder and no Third Party will have any
right or obligation hereunder.

 

16.19.

Waivers and Modifications. The failure of any Party to insist on the performance
of any obligation hereunder will not be deemed to be a waiver of such
obligation. Waiver of any breach of any provision hereof will not be deemed to
be a waiver of any other breach of such provision or any other provision on such
occasion or any other occasion. No waiver, modification, release or amendment of
any right or obligation under or provision of this Agreement will be valid or
effective unless in writing and signed by all Parties hereto.

*********

(Signature page follows)

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Collaboration Agreement as of
the Effective Date.

 

GLAXO GROUP LIMITED      AMGEN INC.

By:

 

/s/ PAUL WILLIAMSON

    

By:

 

/s/ ROBERT A. BRADWAY

Name:

  Paul Williamson     

Name:

  Robert A. Bradway

Title:

  Edinburgh Pharmaceutical Industries Limited
Corporate Director     

Title:

  Executive Vice President &
Chief Financial Officer